Exhibit 10.14

 

EXECUTION VERSION

 

HERTZ VEHICLE FINANCING II LP,
as Issuer

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and as Securities Intermediary

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED GROUP I SUPPLEMENT

 

dated as of October 31, 2014

 

to

 

AMENDED AND RESTATED BASE INDENTURE

 

dated as of October 31, 2014

 

--------------------------------------------------------------------------------

 

Rental Car Asset Backed Notes
(Issuable in Series)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I

DEFINITIONS AND INCORPORATION BY REFERENCE

 

2

 

 

 

 

Section 1.1.

Definitions

 

2

Section 1.2.

Cross-References

 

2

Section 1.3.

Accounting and Financial Determinations; No Duplication

 

2

Section 1.4.

Rules of Construction

 

2

 

 

 

 

ARTICLE II

THE NOTES

 

3

 

 

 

 

Section 2.1.

Designation and Terms of Group I Notes

 

3

Section 2.2.

Group I Notes Issuable in Series

 

4

Section 2.3.

Series Supplement for Each Series of Notes

 

6

Section 2.4.

Execution and Authentication

 

7

 

 

 

 

ARTICLE III

SECURITY

 

8

 

 

 

 

Section 3.1.

Grant of Security Interest

 

8

Section 3.2.

Certain Rights and Obligations of HVF II Unaffected

 

10

Section 3.3.

Performance of Group I Leasing Company Related Documents

 

10

Section 3.4.

Release of Collateral

 

11

Section 3.5.

Opinions of Counsel

 

11

Section 3.6.

Stamp, Other Similar Taxes and Filing Fees

 

12

Section 3.7.

Duty of the Trustee

 

12

 

 

 

 

ARTICLE IV

REPORTS

 

12

 

 

 

 

Section 4.1.

Reports and Instructions to Trustee

 

12

Section 4.2.

Reports to Noteholders

 

13

Section 4.3.

Group I Administrator

 

13

Section 4.4.

Reports

 

14

 

 

 

 

ARTICLE V

ALLOCATION AND APPLICATION OF COLLECTIONS

 

14

 

 

 

 

Section 5.1.

Group I Collection Account

 

14

Section 5.2.

Trustee as Securities Intermediary

 

15

Section 5.3.

Group I Collections and Allocations

 

17

Section 5.4.

Determination of Monthly Interest

 

18

Section 5.5.

Determination of Monthly Principal

 

18

 

 

 

 

ARTICLE VI

DISTRIBUTIONS

 

18

 

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

18

 

 

 

 

Section 7.1.

Security Interests

 

18

Section 7.2.

Group I Leasing Company Related Documents

 

20

Section 7.3.

Other Representations

 

20

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

 

 

 

Page

 

 

 

 

ARTICLE VIII

COVENANTS

 

20

 

 

 

 

Section 8.1.

Payment of Notes

 

20

Section 8.2.

Compliance with Related Documents

 

21

Section 8.3.

Notice of Defaults

 

21

Section 8.4.

Further Requests

 

22

Section 8.5.

Further Assurances

 

22

Section 8.6.

Dividends, Officers’ Compensation, etc

 

23

Section 8.7.

Legal Name; Location Under Section 9-307

 

23

Section 8.8.

Information

 

23

Section 8.9.

Additional Leasing Companies

 

23

Section 8.10.

Payment of Taxes and Governmental Obligations

 

24

 

 

 

 

ARTICLE IX

AMORTIZATION EVENTS AND REMEDIES

 

24

 

 

 

 

Section 9.1.

Amortization Events

 

24

Section 9.2.

Rights of the Trustee upon Amortization Event or Certain Other Events of Default

 

24

Section 9.3.

Other Remedies

 

26

Section 9.4.

Waiver of Past Events

 

26

Section 9.5.

Control by Requisite Investors

 

27

Section 9.6.

Limitation on Suits

 

27

Section 9.7.

Right of Holders to Bring Suit

 

28

Section 9.8.

Collection Suit by the Trustee

 

28

Section 9.9.

The Trustee May File Proofs of Claim

 

28

Section 9.10.

Priorities

 

29

Section 9.11.

Rights and Remedies Cumulative

 

29

Section 9.12.

Delay or Omission Not Waiver

 

29

Section 9.13.

Reassignment of Surplus

 

29

 

 

 

 

ARTICLE X

AMENDMENTS

 

29

 

 

 

 

Section 10.1.

Without Consent of the Noteholders

 

29

Section 10.2.

With Consent of the Noteholders

 

31

Section 10.3.

Supplements and Amendments

 

32

Section 10.4.

Revocation and Effect of Consents

 

32

Section 10.5.

Notation on or Exchange of Notes

 

32

Section 10.6.

The Trustee to Sign Amendments, etc

 

33

 

 

 

 

ARTICLE XI

MISCELLANEOUS

 

33

 

 

 

 

Section 11.1.

Benefits of Indenture

 

33

Section 11.2.

Successors

 

33

Section 11.3.

Severability

 

33

Section 11.4.

Counterpart Originals

 

33

Section 11.5.

Table of Contents, Headings, etc

 

34

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(Continued)

 

 

 

 

Page

 

 

 

 

Section 11.6.

Termination; Collateral

 

34

Section 11.7.

Governing Law

 

35

Section 11.8.

Electronic Execution

 

35

Section 11.9.

Notices

 

35

 

Schedule

 

SCHEDULE I TO THE GROUP I SUPPLEMENT - DEFINITIONS LIST

 

Exhibits

 

Exhibit A               Form of RCFC Nominee Agreement

Exhibit B               Form of RCFC Organizational Documents

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GROUP I SUPPLEMENT, dated as of October 31, 2014 (this
“Group I Supplement”), between HERTZ VEHICLE FINANCING II LP, a special purpose
limited partnership established under the laws of Delaware, as issuer (“HVF
II”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association, as trustee (in such capacity, the “Trustee”) and as securities
intermediary (in such capacity, the “Securities Intermediary”) to the Amended
and Restated Base Indenture, dated as of October 31, 2014, between HVF II and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Group Supplements and Series Supplements,  the “Base Indenture”).

 

W I T N E S S E T H:

 

WHEREAS, Sections 2.2 and 9.1 of the Base Indenture provide, among other things,
that HVF II and the Trustee may at any time and from time to time enter into a
supplement to the Base Indenture for the purpose of authorizing the creation of
one or more Groups of Notes;

 

WHEREAS, HVF II and the Trustee previously entered into the Group I Supplement,
dated as of November 25, 2013 (the “Initial Group I Supplement”), to the Base
Indenture, dated as of November 25, 2013 (the “Initial Base Indenture”), between
HVF II and the Trustee;

 

WHEREAS, the Initial Group I Supplement permits HVF II to make amendments to the
Initial Group I Supplement subject to certain conditions set forth therein;

 

WHEREAS, HVF II and the Trustee, in accordance with the Initial Group I
Supplement, desire to amend and restate the Initial Group I Supplement on the
date hereof in its entirety as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

 

DESIGNATION

 

There was created a Group under which various Series of Notes have been and may
from time to time be issued pursuant to the Initial Base Indenture and the
Initial Group I Supplement, and such Group was designated generally as Group I. 
Each Series of Notes issued pursuant to the Initial Group I Indenture and a
Group I Series Supplement was designated as and shall remain a Series of Group I
Notes, and each Series of Notes issued pursuant to the Group I Indenture and a
Group I Series Supplement shall be designated as a Series of Group I Notes (such
notes, collectively, the “Group I Notes”).

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.1.           Definitions.

 

(a)           Certain capitalized terms used herein (including the preamble and
the recitals hereto) shall have the meanings assigned to such terms in the
Definitions List attached hereto as Schedule I (the “Definitions List”), as such
Definitions List may be amended, restated, modified or supplemented from time to
time in accordance with the provisions hereof, and all capitalized terms not
otherwise defined herein shall have the meanings assigned thereto in the Base
Indenture Definitions List, as amended, modified, restated or supplemented from
time to time in accordance with the terms of the Base Indenture.  All Article,
Section or Subsection references herein shall refer to Articles, Sections or
Subsections of this Group I Supplement, except as otherwise provided herein. 
Unless otherwise stated herein, as the context otherwise requires or if such
term is otherwise defined in the Base Indenture, each capitalized term used or
defined herein shall relate only to the Group I Notes and not to any other Group
of Notes issued by HVF II.

 

Section 1.2.           Cross-References.

 

Unless otherwise specified, references in this Group I Supplement and in each
other Group I Related Document to any Article or Section are references to such
Article or Section of this Group I Supplement or such other Group I Related
Document, as the case may be and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

Section 1.3.           Accounting and Financial Determinations; No Duplication.

 

Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Group I Supplement, such determination or
calculation shall be made, to the extent applicable and except as otherwise
specified in this Group I Supplement, in accordance with GAAP.  When used
herein, the term “financial statement” shall include the notes and schedules
thereto.  All accounting determinations and computations hereunder or under any
other Group I Related Documents shall be made without duplication.

 

Section 1.4.           Rules of Construction.

 

In this Group I Supplement, including the preamble, recitals, attachments,
schedules, annexes, exhibits and joinders hereto, unless the context otherwise
requires:

 

(a)           the singular includes the plural and vice versa;

 

(b)           references to an agreement or document shall include the preamble,
recitals, all attachments, schedules, annexes, exhibits and joinders to such
agreement or document, and are to such agreement or document (including all such
attachments, schedules, annexes, exhibits and joinders to such agreement or
document) as amended, supplemented,

 

2

--------------------------------------------------------------------------------


 

restated and otherwise modified from time to time and to any successor or
replacement agreement or document, as applicable (unless otherwise stated);

 

(c)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Group I Supplement, and reference to any Person in a
particular capacity only refers to such Person in such capacity;

 

(d)           reference to any gender includes the other gender;

 

(e)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f)            “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(g)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

 

(h)           references to sections of the Code also refer to any successor
sections; and

 

(i)            the language used in this Group I Supplement will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

ARTICLE II

 

THE NOTES

 

Section 2.1.           Designation and Terms of Group I Notes.

 

Each Series of Group I Notes shall be substantially in the form specified in the
applicable Group I Series Supplement and shall bear, upon its face, the
designation for such Series of Group I Notes to which it belongs as selected by
HVF II, with such appropriate insertions, omissions, substitutions and other
variations as are required or permitted hereby or by the applicable Group I
Series Supplement and may have such letters, numbers or other marks of
identification and such legends or indorsements placed thereon as may,
consistently herewith, be determined to be appropriate by the Authorized Officer
executing such Group I Notes, as evidenced by his execution of the Group I
Notes.  All Group I Notes of any Series of Group I Notes shall, except as
specified in the applicable Group I Series Supplement, be equally and ratably
entitled as provided herein to the benefits hereof without preference, priority
or distinction on account of the actual time or times of authentication and
delivery, all in accordance with the terms and provisions of the Group I
Indenture and the applicable Group I Series Supplement.  The aggregate principal
amount of Group I Notes that may be authenticated and delivered under this Group
I Supplement is unlimited.  The Group I Notes of each Series of Group I Notes
shall be issued in the denominations set forth in the applicable Group I
Series Supplement.  Each Series of Group I Notes which are designated as a
Series of Group I Notes in the applicable Group I Series Supplement shall be
secured by the Group I Indenture Collateral.

 

3

--------------------------------------------------------------------------------


 

Section 2.2.           Group I Notes Issuable in Series.

 

(a)           The Group I Notes shall be issued in one or more Series of Group I
Notes.  Each Series of Group I Notes shall be created by a Group I
Series Supplement.

 

(b)           Group I Notes of a new Series of Group I Notes may from time to
time be executed by HVF II and delivered to the Trustee for authentication and
thereupon the same shall be authenticated and delivered by the Trustee upon
delivery by HVF II to the Trustee, and receipt by the Trustee, of the following:

 

(i)            a Company Order authorizing and directing the authentication and
delivery of the Group I Notes of such new Series of Group I Notes by the Trustee
and specifying the designation of such new Series of Group I Notes, the Initial
Principal Amount (or the method for calculating the Initial Principal Amount) of
such new Series of Group I Notes to be authenticated and the Note Rate with
respect to such new Series of Group I Notes;

 

(ii)           a Group I Series Supplement satisfying the criteria set forth in
Section 2.3 executed by HVF II, the Trustee and any other parties thereto and
specifying the Group I Series Principal Terms of such new Series of Group I
Notes;

 

(iii)          each related Group I Series Enhancement Agreement, if any,
executed by each of the parties thereto, other than the Trustee;

 

(iv)          an Officer’s Certificate of HVF II to the effect that the Rating
Agency Condition with respect to each Series of Group I Notes Outstanding (other
than any such Series of Group I Notes (A) with respect to which an Amortization
Event or Potential Amortization Event is continuing as of the date of the
issuance of the new Series of Group I Notes or will occur as a result of the
issuance of the new Series of Group I Notes or (B) that is being repaid in full
with the proceeds of the Notes issued pursuant to such Group I
Series Supplement) shall have been satisfied with respect to such issuance;

 

(v)           an Officer’s Certificate of HVF II dated as of the applicable
Series Closing Date to the effect that (A) consent has been obtained from the
Required Series Noteholders of each Series of Group I Notes with respect to
which an Amortization Event or Potential Amortization Event is continuing as of
the date of the issuance of the new Series of Group I Notes or will occur as a
result of the issuance of the new Series of Group I Notes, if, in any such case,
such existing Series of Group I Notes will not be refinanced with the proceeds
of the issuance of such new Series of Notes, (B) all conditions precedent set
forth in the Group I Indenture and the related Group I Series Supplement with
respect to the authentication and delivery of the new Series of Group I Notes
have been satisfied and (C) all conditions precedent set forth in the Group I
Indenture with respect to the execution of the related Group I Series Supplement
have been complied with in all material respects;

 

(vi)          a Tax Opinion;

 

4

--------------------------------------------------------------------------------


 

(vii)         with respect to each Series Related Document (other than the Group
I Supplement, the Series Supplement or the HVF II LP Agreement) with respect to
such Series to which HVF II or the HVF II General Partner is a party, evidence
(in the form of an Officer’s Certificate of HVF II) that each party to such
Series Related Document has covenanted and agreed in such Series Related
Document that, prior to the date that is one year and one day after the payment
in full of the latest maturing Note, it will not institute against, or join with
any other Person in instituting, against HVF II or the HVF II General Partner
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any Federal or state bankruptcy or
similar law;

 

(viii)        unless otherwise specified in the related Group I
Series Supplement, an Opinion of Counsel, subject to the assumptions and
qualifications stated therein, and in a form substantially acceptable to the
Trustee, dated the applicable Closing Date, substantially to the effect that:

 

(A)                               all conditions precedent provided for in the
Group I Indenture and the related Group I Series Supplement with respect to the
authentication and delivery of the new Series of Group I Notes have been
complied with in all material respects, and all conditions precedent set forth
in the Group I Indenture with respect to the execution of the related Group I
Series Supplement have been complied with in all material respects;

 

(B)                               the related Group I Series Supplement has been
duly authorized, executed and delivered by HVF II and the HVF II General
Partner;

 

(C)                               the new Series of Group I Notes has been duly
authorized and executed and, when authenticated and delivered in accordance with
the provisions of the Group I Indenture and the related Group I Series
Supplement, will constitute valid, binding and enforceable obligations of HVF II
entitled to the benefits of the Group I Indenture and the related Group I
Series Supplement, subject, in the case of enforcement, to bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting
creditors’ rights generally and to general principles of equity;

 

(D)                               the related Group I Series Supplement has been
duly authorized, executed and delivered, and is a legal, valid and binding
agreement of HVF II, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to general principles of equity; and

 

(E)                                that the new Series of Group I Notes is
secured by a valid and perfected security interest in the Group I Indenture
Collateral; and

 

5

--------------------------------------------------------------------------------


 

(ix)          such other documents, instruments, certifications, agreements or
other items as the Trustee may reasonably require.

 

Upon satisfaction of such conditions, the Trustee shall authenticate and
deliver, as provided above, such Series of Group I Notes upon execution thereof
by HVF II.

 

Section 2.3.           Series Supplement for Each Series of Notes.  In
conjunction with the issuance of a new Series of Group I Notes, the parties
hereto shall execute a Group I Series Supplement, which shall specify the
relevant terms with respect to such new Series of Group I Notes, which may
include:

 

(i)            its name or designation;

 

(ii)           its Initial Principal Amount or the method of calculating its
Initial Principal Amount;

 

(iii)          its Note Rate;

 

(iv)          its Series Closing Date;

 

(v)           each Rating Agency rating such Series of Group I Notes;

 

(vi)          the name of the Clearing Agency, if any;

 

(vii)         the interest payment date or dates and the date or dates from
which interest shall accrue;

 

(viii)        the method of allocating Group I Collections to such Series of
Group I Notes;

 

(ix)          whether the Group I Notes of such Group I Series will be issued in
multiple Classes and, if so, the method of allocating Group I Collections
allocated to such Group I Series among such Classes and the rights and
priorities of each such Class;

 

(x)           the method by which the principal amount of the Group I Notes of
such Series of Group I Notes shall amortize or accrete;

 

(xi)          the names of any Group I Series Accounts to be used by such
Series of Group I Notes and the terms governing the operation of any such
account and the use of moneys therein;

 

(xii)         any deposit of funds to be made in any Group I Series Account on
the applicable Series Closing Date;

 

(xiii)        the terms of any related Group I Series Enhancement and the Group
I Series Enhancement Provider thereof, if any;

 

(xiv)        whether the Group I Notes of such Series of Group I Notes may be
issued in bearer form and any limitations imposed thereon;

 

6

--------------------------------------------------------------------------------


 

(xv)         its Legal Final Payment Date; and

 

(xvi)        any other relevant terms of such Series of Group I Notes that do
not change the terms of any Series of Group I Notes Outstanding (all such terms,
the “Group I Series Principal Terms” of such Series of Group I Notes).

 

Section 2.4.           Execution and Authentication.

 

(a)           Each Series of Group I Notes shall, upon issue pursuant to
Section 2.2, be executed on behalf of HVF II by an Authorized Officer and
delivered by HVF II to the Trustee for authentication and redelivery as provided
herein.  If an Authorized Officer whose signature is on a Group I Note no longer
holds that office at the time the Group I Note is authenticated, such Group I
Note shall nevertheless be valid.

 

(b)           At any time and from time to time after the execution and delivery
of this Group I Supplement, HVF II may deliver Group I Notes of any particular
Series of Group I Notes executed by HVF II to the Trustee for authentication,
together with one or more Company Orders for the authentication and delivery of
such Group I Notes, and the Trustee, in accordance with such Company Order and
this Group I Supplement, shall authenticate and deliver such Group I Notes.

 

(c)           No Group I Note shall be entitled to any benefit under the Group I
Indenture or be valid for any purpose unless there appears on such Group I Note
a certificate of authentication substantially in the form provided for herein,
duly executed by the Trustee by the manual signature of a Trust Officer (and the
Luxembourg agent (the “Luxembourg Agent”), if the Group I Notes of the Series of
Group I Notes to which such Group I Note belongs are listed on the Luxembourg
Stock Exchange).  Such signatures on such certificate shall be conclusive
evidence, and the only evidence, that the Group I Note has been duly
authenticated under this Group I Supplement.  The Trustee may appoint an
authenticating agent acceptable to HVF II to authenticate Group I Notes.  Unless
limited by the term of such appointment, an authenticating agent may
authenticate Group I Notes whenever the Trustee may do so.  Each reference in
this Group I Supplement to authentication by the Trustee includes authentication
by such agent.  The Trustee’s certificate of authentication shall be in
substantially the following form:

 

This is one of the Group I Notes of a Series of Group I Notes issued under the
within mentioned Group I Indenture.

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

(d)           Each Group I Note shall be dated and issued as of the date of its
authentication by the Trustee.

 

(e)           Notwithstanding the foregoing, if any Group I Note shall have been
authenticated and delivered hereunder but never issued and sold by HVF II, and
HVF II shall

 

7

--------------------------------------------------------------------------------


 

deliver such Group I Note to the Trustee for cancellation as provided in
Section 2.4 of the Base Indenture together with a written statement (which need
not comply with Section 10.3 of the Base Indenture and need not be accompanied
by an Opinion of Counsel) stating that such Group I Note has never been issued
and sold by HVF II, for all purposes of the Group I Indenture such Group I Note
shall be deemed never to have been authenticated and delivered hereunder and
shall not be entitled to the benefits of the Group I Indenture.

 

(f)            The Trustee shall have the right to decline to authenticate and
deliver any Group I Notes under this Section 2.4 if the Trustee, based on the
written advice of counsel, determines that such action may not lawfully be
taken.

 

ARTICLE III

 

SECURITY

 

Section 3.1.           Grant of Security Interest.

 

(a)           To secure the Group I Note Obligations, HVF II hereby affirms the
security interests granted in the Initial Group I Supplement and pledges,
assigns, conveys, delivers, transfers and sets over to the Trustee, for the
benefit of the Group I Noteholders, and hereby grants to the Trustee, for the
benefit of such Group I Noteholders, a security interest in, all of the
following property now owned or at any time hereafter acquired by HVF II or in
which HVF II now has or at any time in the future may acquire any right, title
or interest (collectively, the “Group I Indenture Collateral”):

 

(i)            the Group I Leasing Company Notes, including, without limitation,
all monies due and to become due to HVF II from any Group I Leasing Company
under or in connection with any Group I Leasing Company Note, whether payable as
principal, interest, fees, expenses, costs, indemnities, insurance recoveries,
damages for the breach of any provision of any Group I Leasing Company Note or
otherwise, all security for amounts payable thereunder and all rights, remedies,
powers, privileges and claims of HVF II against any other party under or with
respect to any Group I Leasing Company Note (whether arising pursuant to the
terms of such Group I Leasing Company Note or otherwise available to HVF II at
law or in equity), the right to enforce any Group I Leasing Company Note as
provided herein and to give or withhold any and all consents, requests, notices,
directions, approvals, extensions or waivers under or with respect to any Group
I Leasing Company Note or the obligations of any party thereunder;

 

(ii)           the Group I Related Documents (other than the Group I Indenture),
including all monies due and to become due to HVF II under or in connection with
any Group I Related Document, whether payable as fees, expenses, costs,
indemnities, insurance recoveries, damages for the breach of any provision of
any Group I Related Document, all security for amounts payable thereunder and
all rights, remedies, powers, privileges and claims of HVF II against any other
party under or with respect to any Group I Related Document (whether arising
pursuant to the terms of such Group I Related Document or otherwise available to
HVF II at law or in equity), the right to enforce any Group I Related Document
as provided herein and to give or withhold any

 

8

--------------------------------------------------------------------------------


 

and all consents, requests, notices, directions, approvals, extensions or
waivers under or with respect to any Group I Related Document or the obligations
of any party thereunder;

 

(iii)          the Group I Collection Account, all monies on deposit from time
to time in the Group I Collection Account and all proceeds thereof;

 

(iv)          all additional property that may from time to time hereafter
(pursuant to the terms of the Group I Supplement or otherwise) be subjected to
the grant and pledge hereof by HVF II or by anyone on its behalf; and

 

(v)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing.

 

(b)           The foregoing grant is made in trust to secure the Group I Note
Obligations and to secure compliance with the provisions of the Group I
Indenture and any Group I Series Supplement, all as provided in the Group I
Indenture.  The Trustee, as trustee on behalf of the Group I Noteholders,
acknowledges such grant, accepts the trusts under the Group I Indenture in
accordance with the provisions of the Group I Indenture agrees to perform its
duties required in the Group I Indenture.  Except as otherwise stated in any
Group I Series Supplement, the Group I Indenture Collateral shall secure the
Group I Notes equally and ratably without prejudice, priority or distinction.

 

(c)           The Group I Indenture Collateral has been pledged to the Trustee
to secure each Series of Group I Notes.  For all purposes hereunder and for the
avoidance of doubt, the Group I Indenture Collateral will be held by the Trustee
solely for the benefit of the Holders of the Group I Notes, and no Noteholder of
any Series of Notes that is not a Series of Group I Notes will have any right,
title or interest in, to or under the Group I Indenture Collateral.  For the
avoidance of doubt, if it is determined that the Group I Noteholders have any
right, title or interest in, to or under the Group-Specific Collateral with
respect to any Group of Notes other than Group I Notes, then the Group I
Noteholders agree that their right, title and interest in, to or under such
Group-Specific Collateral shall be subordinate in all respects to the claims or
rights of the Noteholders with respect to such other Group of Notes, and in such
case, this Group I Supplement shall constitute a subordination agreement for
purposes of Section 510(a) of the Bankruptcy Code.

 

(d)           On the Initial Group I Closing Date, HVF II shall deliver or cause
to be delivered to the Trustee as security for the Group I Note Obligations, the
HVF Series 2013-G1 Note.  The Trustee shall take possession of the HVF
Series 2013-G1 Note in New York, New York and shall at all times during the
period of the Group I Indenture maintain custody of the HVF Series 2013-G1 Note
in New York, New York. The HVF Series 2013-G1 Note shall be accompanied by the
indorsement of the HVF Series 2013-G1 Note in blank by an effective indorsement.

 

(e)           On any date after the Initial Group I Closing Date on which HVF II
acquires an Additional Group I Leasing Company Note, HVF II shall deliver or
cause to be delivered to the Trustee as security for the Group I Note
Obligations, such Additional Group I

 

9

--------------------------------------------------------------------------------


 

Leasing Company Note.  The Trustee shall take possession of such Additional
Group I Leasing Company Note in New York, New York and shall at all times during
the period of the Group I Indenture maintain custody of such Additional Group I
Leasing Company Note in New York, New York. Such Additional Group I Leasing
Company Note shall be accompanied by the indorsement of such Additional Group I
Leasing Company Note in blank by an effective indorsement.

 

Section 3.2.           Certain Rights and Obligations of HVF II Unaffected.

 

(a)           Actions With Respect to Base Related Documents and Group I Related
Documents.  Without derogating from the absolute nature of the assignment
granted to the Trustee under this Group I Supplement or the rights of the
Trustee hereunder, unless a Group I Liquidation Event has occurred and is
continuing and except to the extent prohibited by Section 8.2, HVF II shall be
permitted to give all requests, notices, directions or approvals, if any, that
are required to be given in the normal course of business (which, for the
avoidance of doubt, does not include waivers of defaults under, or consent to
amendments or modifications of, any of the Base Related Documents and Group I
Related Documents) to any Person in accordance with the terms of the Base
Related Documents and Group I Related Documents.

 

(b)           Assignment of Group I Indenture Collateral to Trustee.  The
assignment of the Group I Indenture Collateral to the Trustee on behalf of the
Group I Noteholders shall not (i) relieve HVF II from the performance of any
term, covenant, condition or agreement on HVF II’s part to be performed or
observed under or in connection with any of the Group I Leasing Company Related
Documents or from any liability to any Person thereunder or (ii) impose any
obligation on the Trustee or any such Group I Noteholders to perform or observe
any such term, covenant, condition or agreement on HVF II’s part to be so
performed or observed or impose any liability on the Trustee or any of the Group
I Noteholders for any act or omission on the part of HVF II or from any breach
of any representation or warranty on the part of HVF II.

 

(c)           Indemnification of Trustee.  HVF II shall indemnify the Trustee
against any and all loss, liability or expense (including the reasonable fees
and expenses of counsel) incurred by it in connection with enforcing the Group I
Indenture or any Group I Related Document or preserving any of its rights to, or
realizing upon, any of the Group I Indenture Collateral; provided, however, the
foregoing indemnification shall not extend to any action by the Trustee that
constitutes negligence or willful misconduct by the Trustee or any other
indemnified person hereunder.  The indemnification provided for in this
Section 3.2(c) shall survive the removal of, or a resignation by, such Person as
Trustee as well as the termination of this Group I Supplement or any Group I
Series Supplement.

 

Section 3.3.           Performance of Group I Leasing Company Related Documents.

 

Upon the occurrence of a Group I Leasing Company Amortization Event, promptly
following a request from the Trustee to do so and at HVF II’s expense, HVF II
agrees to take all such lawful action as the Trustee may request to compel or
secure the performance and observance by such party to any of the Base Related
Documents and Group I Related Documents, in each case, in accordance with the
applicable terms thereof, and to exercise any and all rights, remedies, powers
and privileges lawfully available to HVF II to the extent and in

 

10

--------------------------------------------------------------------------------


 

the manner directed by the Trustee, including the transmission of notices of
default thereunder and the institution of legal or administrative actions or
proceedings to compel or secure performance by such party to any of the Base
Related Documents and Group I Related Documents, as applicable, of each of its
obligations under such Base Related Documents and Group I Related Documents, as
applicable.

 

If (i) HVF II shall have failed, within five (5) Business Days of receiving the
direction of the Trustee, to take commercially reasonable action to accomplish
such directions of the Trustee, (ii) HVF II refuses to take any such action,
(iii) the Trustee reasonably determines that such action must be taken
immediately or (iv) an Amortization Event with respect to any Series of Group I
Notes or any Group I Liquidation Event has occurred and is continuing, then the
Trustee may take such previously directed action and any related action
permitted under the Group I Indenture that the Trustee thereafter determines is
appropriate (without the need under this provision or any other provision under
the Group I Indenture to direct HVF II to take such action), on behalf of HVF II
and the Group I Noteholders.

 

HVF II does hereby make, constitute and appoint the Trustee its true and lawful
Attorney-in-Fact for it and in its name, stead and behalf to exercise any and
all rights, remedies, powers and privileges lawfully available to HVF II with
respect to any Group I Leasing Company Note pursuant to this Section 3.3.

 

Section 3.4.           Release of Collateral.

 

(a)           The Trustee shall, when required by the provisions of this Group I
Supplement or any Group I Series Supplement, execute instruments to release
property from the lien of this Group I Supplement or any or all Group I Series
Supplements, as applicable, or convey the Trustee’s interest in the same, in a
manner and under circumstances that are not inconsistent with the provisions of
this Group I Supplement or such Group I Series Supplements, as applicable.  No
party relying upon an instrument executed by the Trustee as provided in this
Section 3.4 shall be bound to ascertain the Trustee’s authority, inquire into
the satisfaction of any conditions precedent or see to the application of any
moneys.

 

(b)           The Trustee shall, at such time as there are no Group I Notes
Outstanding, release any remaining portion of the Group I Indenture Collateral
from the lien of the Group I Supplement and release to HVF II any amounts then
on deposit in or credited to the Group I Collection Account.  The Trustee shall
release property from the lien of this Group I Supplement pursuant to this
Section 3.4(b) only upon receipt of a Company Order accompanied by an Officer’s
Certificate and an Opinion of Counsel meeting the applicable requirements of
Section 3.5.

 

Section 3.5.           Opinions of Counsel.

 

The Trustee shall receive at least seven (7) days’ notice when requested by HVF
II to take any action pursuant to Section 3.4, accompanied by copies of any
instruments involved and an Opinion of Counsel (which may be based on an
Officer’s Certificate), in form and substance reasonably satisfactory to the
Trustee, concluding that all such action will not materially and adversely
impair the security for the Group I Notes or the rights of the Group I

 

11

--------------------------------------------------------------------------------


 

Noteholders in a manner not permitted under the Master Related Documents;
provided, however that such Opinion of Counsel shall not be required to express
an opinion as to the fair value of the Group I Indenture Collateral.  Counsel
rendering any such opinion may rely, without independent investigation, on the
accuracy and validity of any certificate or other instrument delivered to the
Trustee in connection with any such action.  For the avoidance of doubt, any
action pursuant to Section 3.4(a) relating to the release of Group I Indenture
Collateral or the conveyance by the Trustee of its security interest in the same
shall be deemed not to materially and adversely impair the security for any
Series of Notes that is not a Series of Group I Notes.

 

Section 3.6.           Stamp, Other Similar Taxes and Filing Fees.

 

HVF II shall indemnify and hold harmless the Trustee and each Group I Noteholder
from any present or future claim for liability for any stamp or other similar
tax and any penalties or interest with respect thereto, that may be assessed,
levied or collected by any jurisdiction in connection with the Group I
Indenture.  HVF II shall pay, or reimburse the Trustee for, any and all amounts
in respect of, all search, filing, recording and registration fees, taxes,
excise taxes and other similar imposts that may be payable or reasonably
determined to be payable in respect of the execution, delivery, performance
and/or enforcement of the Group I Indenture.

 

Section 3.7.           Duty of the Trustee.

 

Except for actions expressly authorized by the Group I Indenture, the Trustee
shall take no action reasonably likely to impair the security interests created
hereunder in any of the Group I Indenture Collateral now existing or hereafter
created or to impair the value of any of the Group I Indenture Collateral now
existing or hereafter created.

 

ARTICLE IV

 

REPORTS

 

Section 4.1.           Reports and Instructions to Trustee.

 

(a)           Daily Collection Reports.  On each Business Day commencing on
November 25, 2013, HVF II shall prepare and maintain, or cause to be prepared
and maintained, a record (each, a “Daily Group I Collection Report”) setting
forth the aggregate of the amounts deposited in the Group I Collection Account
on the immediately preceding Business Day.  HVF II shall deliver a copy of the
Daily Group I Collection Report for each Business Day to the Trustee.

 

(b)           Quarterly Compliance Certificates.  On the Payment Date in each of
March, June, September and December, commencing in December 2014, HVF II shall
deliver to the Trustee an Officer’s Certificate of HVF II to the effect that,
except as provided in a notice delivered pursuant to Section 8.3, no
Amortization Event or Potential Amortization Event with respect to any Series of
Group I Notes Outstanding has occurred or is continuing.

 

(c)           Instructions as to Withdrawals and Payments.  HVF II will furnish,
or cause to be furnished, to the Trustee or the Paying Agent, as applicable,
written instructions to

 

12

--------------------------------------------------------------------------------


 

make withdrawals and payments from the Group I Collection Account and any other
accounts specified in a Group I Series Supplement and to make drawings under any
Group I Series Enhancement, as contemplated herein and in any Group I
Series Supplement.  The Trustee and the Paying Agent shall promptly follow any
such written instructions.

 

Section 4.2.           Reports to Noteholders.

 

(a)           On each Payment Date, the Paying Agent shall forward to each Group
I Noteholder of record as of the immediately preceding Record Date of each
Series of Group I Notes Outstanding the Monthly Noteholders’ Statement with
respect to such Series of Group I Notes, with a copy to the Rating Agencies and
any Group I Series Enhancement Provider with respect to such Series of Group I
Notes, which delivery may be satisfied by the Paying Agent posting, or causing
to be posted, such Monthly Noteholders’ Statement to a password-protected
website made available to such Group I Noteholders, the Rating Agencies and such
Group I Series Enhancement Providers or by any other reasonable means of
electronic transmission (including, without limitation, e-mail, file transfer
protocol or otherwise).

 

(b)           Annual Noteholders’ Tax Statement.  Unless otherwise specified in
the applicable Group I Series Supplement, on or before January 31 of each
calendar year, beginning with calendar year 2013, the Paying Agent shall furnish
to each Person who at any time during the preceding calendar year was a Group I
Noteholder a statement prepared by or on behalf of HVF II containing the
information that is required to be contained in the Monthly Noteholders’
Statements with respect to such Series of Group I Notes aggregated for such
calendar year or the applicable portion thereof during which such Person was a
Group I Noteholder, together with such other customary information (consistent
with the treatment of the Group I Notes as debt) as HVF II deems necessary or
desirable to enable the Group I Noteholders to prepare their tax returns (each
such statement, an “Annual Noteholders’ Tax Statement”).  Such obligations of
HVF II to prepare and the Paying Agent to distribute the Annual Noteholders’ Tax
Statement shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.

 

Section 4.3.           Group I Administrator.

 

Pursuant to the Group I Administration Agreement, the Group I Administrator has
agreed to provide certain services to HVF II and to take certain actions on
behalf of HVF II, including performing or otherwise satisfying any action,
determination, calculation, direction, instruction, notice, delivery or other
performance obligation, in each case, permitted or required by HVF II pursuant
to this Group I Supplement.  Each Group I Noteholder by its acceptance of a
Group I Note and each of the parties hereto by its execution hereof, hereby
consents to the provision of such services and the taking of such action by the
Group I Administrator in lieu of HVF II and hereby agrees that HVF II’s
obligations hereunder with respect to any such services performed or action
taken shall be deemed satisfied to the extent performed or taken by the Group I
Administrator and to the extent so performed or taken by the Group I
Administrator shall be deemed for all purposes hereunder to have been so
performed or taken by HVF II; provided that, for the avoidance of doubt, none of
the foregoing shall create any payment obligation of the Group I Administrator
or relieve HVF II of any payment obligation hereunder.

 

13

--------------------------------------------------------------------------------


 

Section 4.4.           Reports.

 

Delivery of reports to the Trustee is for informational purposes only and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including HVF II’s compliance with any of its covenants hereunder (as
to which the Trustee is entitled to rely exclusively on Officer’s Certificates).

 

ARTICLE V

 

ALLOCATION AND APPLICATION OF COLLECTIONS

 

Section 5.1.           Group I Collection Account.

 

(a)           Establishment of Group I Collection Account.  On or prior to
November 25, 2013, HVF II, the Securities Intermediary and the Trustee shall
have established a securities account (such account, or if succeeded or replaced
by another account then such successor or replacement account, the “Group I
Collection Account”) in the name of, and under the control of, the Trustee that
shall be maintained for the benefit of the Group I Noteholders.  If at any time
a Trust Officer obtains actual knowledge or receives written notice that the
Group I Collection Account is no longer an Eligible Account, the Trustee, within
ten (10) Business Days of obtaining such knowledge, shall cause the Group I
Collection Account to be moved to a Qualified Institution or a Qualified Trust
Institution and cause the depositary maintaining the new Group I Collection
Account to assume the obligations of the existing Securities Intermediary
hereunder.

 

(b)           Administration of the Group I Collection Account.  HVF II may
instruct (by standing instructions or otherwise) the institution maintaining the
Group I Collection Account to invest funds on deposit in such Group I Collection
Account from time to time in Permitted Investments; provided, however, that any
such investment in the Group I Collection Account shall mature not later than
the Business Day following the date on which such funds were received (including
funds received upon a payment in respect of a Permitted Investment made with
funds on deposit in the Group I Collection Account).  Investments of funds on
deposit in administrative sub-accounts of the Group I Collection Account
established in respect of particular Group I Notes shall be required to mature
on or before the dates specified in the applicable Group I Series Supplement. 
In the absence of written investment instructions hereunder, funds on deposit in
the Group I Collection Account shall remain uninvested.  HVF II shall not direct
the disposal of any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of the initial purchase price of
such Permitted Investment.  The Trustee shall have no liability for any losses
incurred as a result of investments made at the direction of HVF II, and the
Trustee shall have no responsibility to monitor the investment rating of any
Permitted Investment.

 

(c)           Earnings from Group I Collection Account.  All interest and
earnings (net of losses and investment expenses) paid on amounts on deposit in
or credited to the Group I Collection Account shall be deemed to be available
and on deposit for distribution.

 

14

--------------------------------------------------------------------------------


 

(d)           Establishment of Group I Series Accounts.  To the extent specified
in the Group I Series Supplement with respect to any Series of Group I Notes,
the Trustee may establish and maintain one or more Group I Series Accounts
and/or administrative sub-accounts of the Group I Collection Account to
facilitate the proper allocation of Group I Collections in accordance with the
terms of such Group I Series Supplement.

 

Section 5.2.           Trustee as Securities Intermediary.

 

(a)           With respect to the Group I Collection Account, the Trustee or
other Person maintaining such Group I Collection Account shall be the
“securities intermediary” (as defined in Section 8-102(a)(14) of the New York
UCC and a “bank” (as defined in Section 9-102(a)(8) of the New York UCC), in
such capacities, the “Securities Intermediary”) with respect to the Group I
Collection Account.  If the Securities Intermediary is not the Trustee, HVF II
shall obtain the express agreement of such Person to the obligations of the
Securities Intermediary set forth in this Section 5.2.

 

(b)           The Securities Intermediary agrees that:

 

(i)            The Group I Collection Account is an account to which Financial
Assets will be credited;

 

(ii)           All securities or other property underlying any Financial Assets
credited to the Group I Collection Account shall be registered in the name of
the Securities Intermediary, indorsed to the Securities Intermediary or in blank
or credited to another securities account maintained in the name of the
Securities Intermediary and in no case will any Financial Asset credited to the
Group I Collection Account be registered in the name of HVF II, payable to the
order of HVF II or specially indorsed to HVF II;

 

(iii)          All property delivered to the Securities Intermediary pursuant to
this Group I Supplement and all Permitted Investments thereof will be promptly
credited to the Group I Collection Account;

 

(iv)          Each item of property (whether investment property, security,
instrument or cash) credited to the Group I Collection Account shall be treated
as a Financial Asset;

 

(v)           If at any time the Securities Intermediary shall receive any order
or instruction from the Trustee directing transfer or redemption of any
Financial Asset relating to the Group I Collection Account or any instruction
with respect to the disposition of funds therein, the Securities Intermediary
shall comply with such entitlement order on instruction without further consent
by HVF II or the Group I Administrator;

 

(vi)          The Group I Collection Account shall be governed by the laws of
the State of New York, regardless of any provision of any other agreement.  For
purposes of the New York UCC, New York shall be deemed to be the Securities
Intermediary’s jurisdiction within the meaning of Section 9-304 and
Section 8-110 of the New York

 

15

--------------------------------------------------------------------------------


 

UCC and the Group I Collection Account (as well as the Securities Entitlements
related thereto) shall be governed by the laws of the State of New York;

 

(vii)         The Securities Intermediary has not entered into, and until
termination of this Group I Supplement, will not enter into, any agreement with
any other Person relating to the Group I Collection Account and/or any Financial
Assets credited thereto pursuant to which it has agreed to comply with
Entitlement Orders or instructions (within the meaning of Section 9-104 of the
New York UCC) of such other Person and the Securities Intermediary has not
entered into, and until the termination of this Group I Supplement will not
enter into, any agreement with HVF II purporting to limit or condition the
obligation of the Securities Intermediary to comply with Entitlement Orders or
instructions (within the meaning of Section 9-104 of the New York UCC) as set
forth in Section 5.2(b)(v); and

 

(viii)        Except for the claims and interest of the Trustee and HVF II in
the Group I Collection Account, the Securities Intermediary knows of no claim
to, or interest in, the Group I Collection Account or in any Financial Asset
credited thereto.  If the Securities Intermediary has actual knowledge of the
assertion by any other person of any lien, encumbrance, or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Group I Collection Account or in any Financial
Asset carried therein, the Securities Intermediary will promptly notify the
Trustee, the Group I Administrator and HVF II thereof.

 

(c)           The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Group I Collection Account and in all
Proceeds thereof, and shall be the only person authorized to originate
Entitlement Orders in respect of the Group I Collection Account.

 

(d)           The Securities Intermediary will promptly send copies of all
statements for the Group I Collection Account, which statements shall reflect
any financial assets credited thereto simultaneously to each of HVF II, the
Group I Administrator, and the Trustee at the addresses set forth in
Section 11.9.

 

(e)           In the event that the Securities Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in the
Group I Collection Account or any security entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Trustee for the benefit of the Group
I Noteholders.  The financial assets and other items deposited to the Group I
Collection Account will not be subject to deduction, set-off, banker’s lien, or
any other right in favor of any Person other than the Trustee for the benefit of
the Group I Noteholders.

 

(f)            Notwithstanding anything in Section 5.1 or this Section 5.2 to
the contrary, the parties hereto agree that as permitted by
Section 8-504(c)(1) of the New York UCC, with respect to the Group I Collection
Account, the Securities Intermediary may satisfy the duty in Section 8-504(a) of
the New York UCC with respect to any cash to be credited to the Group I
Collection Account by crediting to such Group I Collection Account a general
unsecured claim against the Securities Intermediary, as a bank, payable on
demand, for the amount of such cash.

 

16

--------------------------------------------------------------------------------


 

(g)           Notwithstanding anything in Section 5.1 or this Section 5.2 to the
contrary, with respect to the Group I Collection Account and any credit balances
not constituting Financial Assets credited thereto, the Securities Intermediary
shall be acting as a bank (as defined in Section 9-102(a)(8) of the New York
UCC) if the Group I Collection Account is deemed not to constitute a securities
account.

 

Section 5.3.           Group I Collections and Allocations.

 

(a)           Group I Collections in General.  Until this Group I Supplement is
terminated pursuant to Section 11.6, HVF II shall, and the Trustee is authorized
(upon written instructions) to, cause all Group I Collections due and to become
due to HVF II or the Trustee, as the case may be, to be deposited to the Group I
Collection Account at such times as such amounts are due.  HVF II agrees that if
any such monies, instruments, cash or other proceeds shall be received by HVF II
in an account other than the Group I Collection Account or in any other manner,
such monies, instruments, cash and other proceeds will not be commingled by HVF
II with any of its other funds or property, if any, but will be held separate
and apart therefrom and shall be held in trust by HVF II for, and immediately
(but in any event within two (2) Business Days from receipt) remitted to, the
Trustee, with any necessary indorsement.  Subject to Section 9.11, all monies,
instruments, cash and other proceeds received by the Trustee pursuant to this
Group I Supplement shall be promptly deposited in the Group I Collection Account
and shall be applied as provided in this Article V.

 

(b)           Allocations for Group I Noteholders.  On each day on which Group I
Collections are deposited into the Group I Collection Account, HVF II shall
allocate Group I Collections deposited into the Group I Collection Account in
accordance with this Article V and shall instruct the Trustee in writing to
withdraw the required amounts from the Group I Collection Account and make the
required deposits in any Group I Series Account in accordance with this
Article V, as modified by each Group I Series Supplement.  HVF II shall make
such deposits or payments on the date indicated therein in immediately available
funds or as otherwise provided in the applicable Group I Series Supplement for
any Series of Group I Notes.

 

(c)           Sharing Group I Collections.  In the manner described in the
applicable Group I Series Supplement, to the extent that Group I Principal
Collections that are allocated to any Series of Group I Notes on a Payment Date
are not needed to make payments to Group I Noteholders of such Series of Group I
Notes or required to be deposited in a Group I Series Account for such Series of
Group I Notes on such Payment Date, such Group I Principal Collections may, at
the direction of HVF II, be applied to cover principal payments due to or for
the benefit of Group I Noteholders of another Series of Group I Notes.  Any such
reallocation will not result in a reduction in the Principal Amount of the
Series of Group I Notes to which such Group I Principal Collections were
initially allocated.

 

(d)           Unallocated Group I Principal Collections.  If, after giving
effect to Section 5.3(c), Group I Principal Collections allocated to any
Series of Group I Notes on any Payment Date are in excess of the amount required
to be paid in respect of such Series of Group I Notes on such Payment Date, then
any such excess Group I Principal Collections shall be allocated to HVF II or
such other party as may be entitled thereto as set forth in any Group I
Series Supplement.  Notwithstanding anything to the contrary contained herein,
no Series of

 

17

--------------------------------------------------------------------------------


 

Notes that are not Group I Notes shall have any right or claim to any such
excess Group I Principal Collections.

 

Section 5.4.           Determination of Monthly Interest.

 

Monthly payments of interest on each Series of Group I Notes shall be
determined, allocated and distributed in accordance with the procedures set
forth in the applicable Group I Series Supplement.

 

Section 5.5.           Determination of Monthly Principal.

 

Monthly payments of principal of each Series of Group I Notes shall be
determined, allocated and distributed in accordance with the procedures set
forth in the applicable Group I Series Supplement.  All principal of or interest
on any Series of Group I Notes, however, shall be due and payable no later than
the Legal Final Payment Date with respect to such Series of Group I Notes.

 

ARTICLE VI

 

DISTRIBUTIONS

 

Unless otherwise specified in the applicable Group I Series Supplement, on each
Payment Date, the Paying Agent shall pay to the Group I Noteholders of each
Series of Group I Notes of record on the preceding Record Date the amounts
payable thereto hereunder by check mailed first-class postage prepaid to such
Group I Noteholder at the address for such Group I Noteholder appearing in the
Note Register except that with respect to Group I Notes registered in the name
of a Clearing Agency or its nominee, such amounts shall be payable by wire
transfer of immediately available funds released by the Trustee or the Paying
Agent from the applicable Group I Series Account no later than Noon (New York
City time) on the Payment Date for credit to the account designated by such
Clearing Agency or its nominee, as applicable; provided, however, that, the
final principal payment due on a Group I Note shall only be paid to the Group I
Noteholder of a Definitive Note on due presentment of such Definitive Note for
cancellation in accordance with the provisions of the Group I Note.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

HVF II hereby represents and warrants, for the benefit of the Trustee and the
Group I Noteholders, as follows as of the Initial Group I Closing Date and each
Series Closing Date with respect to any Series of Group I Notes:

 

Section 7.1.           Security Interests.

 

(a)           This Group I Supplement creates a valid and continuing Lien on the
Group I Indenture Collateral in favor of the Trustee on behalf of the Group I
Noteholders, which Lien on the Group I Indenture Collateral has been perfected
and is prior to all other Liens (other than Group I Permitted Liens), and is
enforceable as such as against creditors of and purchasers from

 

18

--------------------------------------------------------------------------------


 

HVF II in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws affecting creditors’ rights generally or by
general equitable principles, whether considered in a proceeding at law or in
equity and by an implied covenant of good faith and fair dealing.

 

(b)           HVF II has received all consents and approvals required by the
terms of the Group I Indenture Collateral to the pledge of the Group I Indenture
Collateral to the Trustee.

 

(c)           Each of the Group I Leasing Company Notes is registered in the
name of the Trustee and has been delivered to the Trustee.  All other action
necessary (including the filing of UCC-1 financing statements) to protect and
perfect the Trustee’s security interest for the benefit of the Group I
Noteholders in the Group I Indenture Collateral now in existence and hereafter
acquired or created has been duly and effectively taken.

 

(d)           Other than the security interest granted to the Trustee hereunder,
HVF II has not pledged, assigned, sold or granted a security interest in the
Group I Indenture Collateral.  No security agreement, financing statement,
equivalent security or lien instrument or continuation statement listing HVF II
as debtor covering all or any part of the Group I Indenture Collateral is on
file or of record in any jurisdiction, except such as may have been filed,
recorded or made by HVF II in favor of the Trustee on behalf of the Group I
Noteholders in connection with this Group I Supplement, and HVF II has not
authorized any such filing.

 

(e)           HVF II’s legal name is Hertz Vehicle Financing II LP and its
location within the meaning of Section 9-307 of the applicable UCC is the State
of Delaware.

 

(f)            Except for a change made pursuant to Section 8.7, (i) HVF II’s
sole place of business and chief executive office shall be at 225 Brae
Boulevard, Park Ridge, New Jersey 07656, and the places where its records
concerning the Collateral are kept are at: (A) 225 Brae Boulevard, Park Ridge,
New Jersey 07656 and (B) 14501 Hertz Quail Springs Parkway, Oklahoma City, OK
73134 and (ii) HVF II’s jurisdiction of organization is Delaware.  HVF II does
not transact, and has not transacted, business under any other name.

 

(g)           All authorizations in this Group I Supplement for the Trustee to
indorse checks, instruments and securities and to execute financing statements,
continuation statements, security agreements and other instruments with respect
to the Group I Indenture Collateral and to take such other actions with respect
to the Group I Indenture Collateral authorized by this Indenture are powers
coupled with an interest and are irrevocable.

 

(h)           The Group I General Intangibles Collateral constitutes “general
intangibles” within the meaning of the New York UCC.

 

(i)            HVF II owns and has good and marketable title to the Group I
Indenture Collateral free and clear of any Liens (other than Group I Permitted
Liens).

 

(j)            HVF II has caused or will have caused, within ten (10) days of
the date hereof, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under applicable law in
order to perfect the security interest in the

 

19

--------------------------------------------------------------------------------


 

Group I General Intangibles Collateral and the Group I Indenture Collateral
constituting Investment Property granted to the Trustee in favor of the Group I
Noteholders hereunder.

 

(k)           HVF II has not authorized the filing of and is not aware of any
financing statements against HVF II that include a description of collateral
covering the Group I Indenture Collateral other than any financing statement
relating to the security interest granted to the Trustee in favor of the Trustee
for the benefit of the Group I Noteholders hereunder or that has been
terminated.  HVF II is not aware of any judgment or tax lien filings against HVF
II.

 

(l)            HVF II is a Registered Organization.

 

Section 7.2.           Group I Leasing Company Related Documents.

 

There are no Group I Leasing Company Amortization Events or Group I Potential
Leasing Company Amortization Events continuing, in each case, as of October 31,
2014 (in each case, for the avoidance of doubt, after giving effect to all
waivers obtained by HVF II as of such date).

 

Section 7.3.           Other Representations.

 

All representations and warranties of HVF II made in each Group I Related
Document to which it is a party are true and correct (in all material respects
to the extent any such representations and warranties do not incorporate a
materiality limitation in their terms) as of such date (unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date) and are repeated herein as
though fully set forth herein.  All representations and warranties of HVF II
made in the Base Indenture are true and correct (in all material respects to the
extent any such representations and warranties do not incorporate a materiality
limitation in their terms) as of such date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date) and are repeated herein as though fully set
forth herein, but replacing each reference therein to “Base Related Documents”
with “Base Related Documents and Group I Related Documents”.

 

ARTICLE VIII

 

COVENANTS

 

Section 8.1.           Payment of Notes.

 

HVF II shall pay the principal of and interest on the Group I Notes pursuant to
the provisions of the Group I Indenture and any applicable Group I
Series Supplement.  Principal and interest shall be considered paid on the date
due if the Paying Agent holds on that date money designated for and sufficient
to pay all principal and interest then due.

 

20

--------------------------------------------------------------------------------


 

Section 8.2.           Compliance with Related Documents.

 

HVF II agrees that it will not:

 

(i)            amend, modify, waive, supplement, terminate, surrender, or
discharge, or agree to any amendment, modification, supplement, termination,
waiver, surrender, or discharge of, the terms of any Group I Indenture
Collateral, including any of the Group I Related Documents (other than the Group
I Indenture in accordance with the provisions of Article X),

 

(ii)           take any action to compel or secure performance or observation by
any such obligor of its obligations applicable to any Group I Leasing Company or
HVF II, or

 

(iii)          consent to the assignment of any such Group I Related Document by
any other party thereto

 

(each action described in foregoing clauses (i), (ii) and (iii), the “Group I
Related Document Actions”), in each case, without (A) the prior written consent
of the Requisite Group I Investors, (B) satisfying the Rating Agency Condition
with respect to each Series of Group I Notes Outstanding and (C) satisfaction of
any other applicable conditions and compliance with any applicable covenants, in
each case, as may be set forth in any Group I Series Supplement; provided that,
if any such Group I Related Document Action does not materially adversely affect
the Group I Noteholders of one or more, but not all, Series of Group I Notes, as
evidenced by an Officer’s Certificate of HVF II, any such Series of Group I
Notes that is not materially adversely affected by such Group I Related Document
Action shall be deemed not Outstanding for purposes of obtaining such consent
(and the related calculation of Requisite Group I Investors shall be modified
accordingly); provided further that, if any such Group I Related Document Action
does not materially adversely affect any Group I Noteholders, as evidenced by an
Officer’s Certificate of HVF II, HVF II shall be entitled to effect such Group I
Related Document Action without the prior written consent of the Trustee or any
Group I Noteholder.

 

For the avoidance of doubt, and notwithstanding anything herein or in any Group
I Related Document to the contrary, any amendment, modification, waiver,
supplement, termination or surrender of any Group I Related Document relating
solely to a particular Series of Group I Notes shall be deemed not to materially
adversely affect the Group I Noteholders of any other Series of Group I Notes.

 

Section 8.3.           Notice of Defaults.

 

Within five (5) Business Days of any Authorized Officer of HVF II obtaining
actual knowledge of any Potential Amortization Event or Amortization Event with
respect to any Series of Group I Notes Outstanding, HVF II shall give the
Trustee and the Rating Agencies with respect to each Series of Group I Notes
Outstanding notice thereof, together with an Officer’s Certificate of HVF II
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by HVF II.

 

21

--------------------------------------------------------------------------------


 

Section 8.4.           Further Requests.

 

HVF II will promptly furnish to the Trustee such other information relating to
the Group I Notes as, and in such form as, the Trustee may reasonably request in
connection with the transactions contemplated hereby or by any Group I Series
Supplement.

 

Section 8.5.           Further Assurances.

 

(a)           HVF II shall do such further acts and things, and execute and
deliver to the Trustee such additional assignments, agreements, powers and
instruments, as are necessary or desirable to maintain the security interest of
the Trustee in the Group I Indenture Collateral on behalf of the Group I
Noteholders as a perfected security interest subject to no prior Liens (other
than Group I Permitted Liens) and to carry into effect the purposes of this
Group I Supplement or the other Group I Related Documents or to better assure
and confirm unto the Trustee or the Group I Noteholders their rights, powers and
remedies hereunder, including, without limitation filing all UCC financing
statements, continuation statements and amendments thereto necessary to achieve
the foregoing.  If HVF II fails to perform any of its agreements or obligations
under this Section 8.5(a), the Trustee shall, at the direction of the Required
Series Noteholders of any Series of Group I Notes, itself perform such agreement
or obligation, and the expenses of the Trustee incurred in connection therewith
shall be payable by HVF II upon the Trustee’s demand therefor.  The Trustee is
hereby authorized to execute and file any financing statements, continuation
statements or other instruments necessary or appropriate to perfect or maintain
the perfection of the Trustee’s security interest in the Group I Indenture
Collateral.

 

(b)           Unless otherwise specified in a Group I Series Supplement, if any
amount payable under or in connection with any of the Group I Indenture
Collateral shall be or become evidenced by any promissory note, chattel paper or
other instrument, such note, chattel paper or instrument shall be deemed to be
held in trust and immediately pledged and physically delivered to the Trustee
hereunder, and shall, subject to the rights of any Person in whose favor a prior
Lien has been perfected, be duly indorsed in a manner satisfactory to the
Trustee and delivered to the Trustee promptly.

 

(c)           HVF II shall warrant and defend the Trustee’s right, title and
interest in and to the Group I Indenture Collateral and the income,
distributions and proceeds thereof, for the benefit of the Trustee on behalf of
the Group I Noteholders, against the claims and demands of all Persons
whomsoever.

 

(d)           On or before March 31 of each calendar year, commencing with
March 31, 2015, HVF II shall furnish to the Trustee an Opinion of Counsel either
stating that, in the opinion of such counsel, such action has been taken with
respect to the recording, filing, re-recording and refiling of this Group I
Supplement, any indentures supplemental hereto and any other requisite documents
and with respect to the execution and filing of any financing statements,
continuation statements and amendments thereto as are necessary to maintain the
perfection of the lien and security interest created by this Group I Supplement
in the Group I Indenture Collateral and reciting the details of such action or
stating that in the opinion of such counsel no such action is necessary to
maintain the perfection of such lien and security interest.  Such Opinion of
Counsel shall also describe the recording, filing, re-recording and refiling of

 

22

--------------------------------------------------------------------------------


 

this Group I Supplement, any indentures supplemental hereto and any other
requisite documents and the execution and filing of any financing statements,
continuation statements and amendments thereto that will, in the opinion of such
counsel, be required to maintain the perfection of the lien and security
interest of this Group I Supplement in the Group I Indenture Collateral until
March 31 in the following calendar year.

 

Section 8.6.           Dividends, Officers’ Compensation, etc.

 

HVF II will not declare or pay any distributions on any of its partnership
interests or membership interest; provided, however, that so long as no
Amortization Event or Potential Amortization Event has occurred and is
continuing with respect to any Series of Group I Notes Outstanding or would
result therefrom, HVF II and the HVF II General Partner may declare and pay
distributions out of capital or earnings computed in accordance with GAAP
applied on a consistent basis.  HVF II will not pay any wages or salaries or
other compensation to its officers, directors, employees or others except out of
earnings computed in accordance with GAAP.

 

Section 8.7.           Legal Name; Location Under Section 9-307.

 

HVF II will neither change its location (within the meaning of Section 9-307 of
the applicable UCC) or its legal name without at least thirty (30) days’ prior
written notice to the Trustee and the Collateral Agent.  In the event that HVF
II desires to so change its location or change its legal name, HVF II will make
any required filings and prior to actually changing its location or its legal
name HVF II will deliver to the Trustee (i) an Officer’s Certificate of HVF II
and an Opinion of Counsel confirming that all required filings have been made to
continue the perfected interest of the Trustee on behalf of the Noteholders in
the Collateral in respect of the new location or new legal name of HVF II and
(ii) copies of all such required filings with the filing information duly noted
thereon by the office in which such filings were made.

 

Section 8.8.           Information.  Upon request by the Trustee, HVF II will
deliver or cause to be delivered to the Trustee:

 

(a)           a copy of any notice, financial information, certificates,
statements, reports and other materials delivered by any Group I Leasing Company
to HVF II pursuant to the related Group I Leasing Company Related Documents; and

 

(b)           such additional information regarding the financial position,
results of operations or business of any Group I Leasing Company or any Group I
Lessee as the Trustee may reasonably request to the extent that such Group I
Leasing Company or Group I Lessee, as the case may be, delivers such information
to HVF II pursuant to any Group I Leasing Company Related Documents.

 

Section 8.9.           Additional Leasing Companies.

 

HVF II will not designate any Additional Group I Leasing Company or acquire any
Additional Group I Leasing Company Notes, in each case, without first satisfying
the Rating Agency Condition with respect to each Series of Group I Notes
Outstanding.

 

23

--------------------------------------------------------------------------------


 

Section 8.10.         Payment of Taxes and Governmental Obligations.

 

HVF II will pay and discharge, at or before maturity, its tax liabilities and
other governmental obligations, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, in accordance with GAAP,
reserves as appropriate for the accrual of any of the same.

 

ARTICLE IX

 

AMORTIZATION EVENTS AND REMEDIES

 

Section 9.1.           Amortization Events.

 

If any one of the following events shall occur during the Revolving Period or
the Controlled Amortization Period, if any, with respect to any Series of Group
I Notes:

 

(a)           the occurrence of an Event of Bankruptcy with respect to HVF II or
the HVF II General Partner;

 

(b)           the Securities and Exchange Commission or other regulatory body
having jurisdiction reaches a final determination that HVF II is an “investment
company” or is under the “control” of an “investment company” under the
Investment Company Act; or

 

(c)           any other event shall occur that may be specified in any Group I
Series Supplement as an “Amortization Event” with respect to the related
Series of Group I Notes;

 

Then,

 

(i)            in the case of any event described in clause (a) or (b) above, an
“Amortization Event” with respect to all Series of Group I Notes then
outstanding shall immediately occur without any notice or other action on the
part of the Trustee or any Noteholder, and

 

(ii)           in the case of any event described in clause (c) above, an
“Amortization Event” with respect to such Series of Group I Notes shall occur in
accordance with, and subject to the conditions (including, without limitation,
any conditions with respect to notice, other action, the continuation of such
event, grace or cure periods, or otherwise) specified in, the Group I
Series Supplement with respect to such Series of Group I Notes.

 

Section 9.2.           Rights of the Trustee upon Amortization Event or Certain
Other Events of Default.

 

(a)           General and Group I Leasing Company Related Documents.  If any
Amortization Event shall have occurred and be continuing, then the Trustee, at
the written direction of the Requisite Group I Investors (in the case where such
Amortization Event is with respect to all Series of Group I Notes) or Required
Series Noteholders with respect to any Series of Group I Notes with respect to
which such Amortization Event has occurred and is continuing

 

24

--------------------------------------------------------------------------------


 

(in the case where such Amortization Event is with respect to less than all
Series of Group I Notes), shall exercise (and HVF II agrees to exercise) from
time to time any rights and remedies available to it on behalf of the applicable
Group I Noteholders under applicable law or any Group I Related Documents,
including the rights and remedies available to the Trustee as a Beneficiary
under the Collateral Agency Agreement, and all other rights, remedies, powers,
privileges and claims of HVF II relating to the Group I Indenture Collateral
against any party to any Group I Leasing Company Related Documents, including
the right or power to take any action to compel performance or observance by any
Group I Leasing Company and to give any consent, request, notice, direction,
approval, extension or waiver in respect of the Group I Leasing Company Related
Documents.

 

(b)           Group I Liquidation Event.  If any Group I Liquidation Event shall
have occurred and be continuing with respect to any Series of Group I Notes,
then the Trustee may or, at the direction of the Requisite Group I Investors (in
the case where such Group I Liquidation Event is with respect to all Series of
Group I Notes) or at the direction of the Required Series Noteholders of any
Series of Group I Notes with respect to which such Group I Liquidation Event
shall have occurred (in the case where such Group I Liquidation Event is with
respect to less than all Series of Group I Notes), shall, exercise from time to
time any rights and remedies available to it as the result of such occurrence
under the Group I Leasing Company Related Documents (including the rights and
remedies available to it as a Beneficiary under the Collateral Agency
Agreement).

 

(c)           Failure of Leasing Company Trustee, Leasing Companies, Collateral
Agent or Lessees to Take Action.  If, after the occurrence of any Group I
Liquidation Event with respect to any Series of Group I Notes, any Group I
Leasing Company Trustee, the Collateral Agent or any Group I Lessee fails to
take action to accomplish any instructions given to it by the Trustee within
fifteen (15) Business Days of receipt thereof, then the Trustee may or, at the
direction of the Requisite Group I Investors (in the case where such Group I
Liquidation Event is with respect to all Series of Group I Notes) or at the
direction of the Required Series Noteholders of any Series of Group I Notes with
respect to which such Group I Liquidation Event shall have occurred (in the case
where such Group I Liquidation Event is with respect to less than all Series of
Group I Notes), shall take such action or such other appropriate action on
behalf of such Group I Leasing Company Trustee, the Collateral Agent or such
Group I Lessee.  In the event that the Trustee determines to take action
pursuant to the immediately preceding sentence, the Trustee may direct the
Collateral Agent to institute legal proceedings for the appointment of a
receiver or receivers to take possession of some or all of the Group I Eligible
Vehicles pending the sale thereof, and the Trustee may institute legal
proceedings for the appointment of a receiver or receivers pursuant to the
powers of sale granted by this Group I Supplement or to a judgment, order or
decree made in any judicial proceeding for the foreclosure or involving the
enforcement of this Group I Supplement.

 

(d)           Additional Remedies.  In addition to any rights and remedies now
or hereafter granted hereunder or under applicable law with respect to the Group
I Indenture Collateral, the Trustee shall have all of the rights and remedies of
a secured party under the UCC as enacted in any applicable jurisdiction.

 

25

--------------------------------------------------------------------------------


 

(e)           Amortization Event.

 

(i)            Upon the occurrence of an Amortization Event with respect to one
or more, but not all, Outstanding Series of Group I Notes, the Trustee shall
exercise all remedies hereunder to the extent necessary to pay all interest on
and principal of the related Series of Group I Notes up to the Principal Amount
of each such Series of Group I Notes; provided that, any such actions shall not
adversely affect in any material respect the interests of the Group I
Noteholders of any Series of Group I Notes Outstanding with respect to which no
Amortization Event shall have occurred.

 

(ii)           Any amounts relating to the Group I Indenture Collateral or the
Group I Note Obligations obtained by the Trustee on account of or as a result of
the exercise by the Trustee of any rights or remedies specified in this
Article IX shall be held by the Trustee as additional collateral for the
repayment of Group I Note Obligations with respect to each Series of Group I
Notes with respect to which such rights or remedies were exercised and shall be
applied as provided in Article V.  If so specified in the applicable Group I
Series Supplement, the Trustee may agree not to exercise any rights or remedies
available to it as a result of the occurrence of an Amortization Event with
respect to a Series of Group I Notes to the extent set forth therein.

 

Section 9.3.           Other Remedies.

 

Subject to the terms and conditions of the Group I Indenture, if an Amortization
Event occurs and is continuing, the Trustee may pursue any remedy available to
it on behalf of the Group I Noteholders under applicable law or in equity to
collect the payment of principal of or interest on the Group I Notes (or the
applicable Series of Group I Notes, in the case of an Amortization Event with
respect to less than all Series of Group I Notes) or to enforce the performance
of any provision of such Group I Notes, the Group I Indenture, any Group I
Series Supplement or any other Group I Related Document, in each case, with
respect to such Series of Group I Notes.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Group I Notes or does not produce any of them in the proceeding, and any such
proceeding instituted by the Trustee shall be in its own name as trustee.  All
remedies are cumulative to the extent permitted by law.

 

Section 9.4.           Waiver of Past Events.

 

With respect to any existing Potential Amortization Event or Amortization Event
described in Section 9.1(c), any such Potential Amortization Event or
Amortization Event (and, in any such case, any consequences thereof) with
respect to such Series of Group I Notes may be waived as set forth in the
related Group I Series Supplement.  Upon any such waiver, such Potential
Amortization Event shall cease to exist with respect to such Series of Group I
Notes, and any Amortization Event with respect to such Series of Group I Notes
arising therefrom shall be deemed to have been cured for every purpose of the
Group I Indenture and related Group I Series Supplement, but no such waiver
shall extend to any subsequent or other Potential Amortization Event or
Amortization Event or impair any right consequent thereon.  With respect

 

26

--------------------------------------------------------------------------------


 

to any existing Potential Amortization Event or Amortization Event described in
Section 9.1(a) or (b), any such Potential Amortization Event or Amortization
Event (and, in any such case, the consequences thereof) with respect to the
Group I Notes shall only be waived with the written consent of each Group I
Noteholder.  Upon any such waiver, such Potential Amortization Event shall cease
to exist with respect to each Series of Group I Notes, and any Amortization
Event with respect to each Series of Group I Notes arising therefrom shall be
deemed to have been cured for every purpose of the Group I Indenture and each
Group I Series Supplement, but no such waiver shall extend to any subsequent or
other Potential Amortization Event or Amortization Event or impair any right
consequent thereon.  The Trustee shall provide notice to each Rating Agency of
any waiver by the Group I Noteholders of any Series of Group I Notes pursuant to
this Section 9.4.

 

Section 9.5.           Control by Requisite Investors.

 

The Requisite Group I Investors (or, where such remedy relates only to one or
more particular Series of Group I Notes, the Required Series Noteholders of any
such Series of Group I Notes) may direct the time, method and place of
conducting any proceeding for any remedy available to the Trustee on behalf of
such Group I Noteholders or exercising any trust or power conferred on the
Trustee.  Subject to Section 7.1 of the Base Indenture, the Trustee may,
however, refuse to follow any direction that conflicts with law or the Group I
Indenture, that the Trustee determines may be unduly prejudicial to the rights
of other Group I Noteholders, or that may involve the Trustee in personal
liability.

 

Section 9.6.           Limitation on Suits.

 

Any other provision of the Group I Indenture to the contrary notwithstanding, no
Group I Noteholder of any Series of Group I Notes shall have any right to
institute a proceeding, judicial or otherwise, (x) with respect to the Group I
Indenture or (y) for any other remedy with respect to the Group I Indenture or
such Series of Group I Notes unless:

 

(a)           such Group I Noteholder gives to the Trustee written notice of a
continuing Amortization Event with respect to such Series of Group I Notes;

 

(b)           the Group I Noteholders of at least 25% of the Aggregate Group I
Principal Amount of such Series of Group I Notes make a written request to the
Trustee to pursue the remedy;

 

(c)           such Group I Noteholder or Group I Noteholders offer and, if
requested, provide to the Trustee indemnity satisfactory to the Trustee against
any loss, liability or expense;

 

(d)           the Trustee does not comply with the request within 60 days after
receipt of the request and the offer and, if requested, the provision of
indemnity; and

 

(e)           during such 60-day period the Required Noteholders of such
Series of Group I Notes do not give the Trustee a direction inconsistent with
the request.

 

A Group I Noteholder may not use the Group I Indenture to prejudice the rights
of another Group I Noteholder or to obtain a preference or priority over another
Group I Noteholder.

 

27

--------------------------------------------------------------------------------


 

Section 9.7.           Right of Holders to Bring Suit.

 

Subject to Section 9.6 and Section 10.15 of the Base Indenture, the right of any
Group I Noteholder to bring suit for the enforcement of any payment of principal
of or interest on any Group I Note, in each case, on or after the respective due
dates therefor expressed in such Group I Note, is absolute and unconditional and
shall not be impaired or affected without the consent of such Group I
Noteholder.

 

Section 9.8.           Collection Suit by the Trustee.

 

If any Amortization Event arising from the failure to make a payment in respect
of a Series of Group I Notes occurs and is continuing, the Trustee is authorized
to recover judgment in its own name and as trustee of an express trust against
HVF II for the whole amount of principal and interest remaining unpaid on the
Group I Notes of such Series of Group I Notes and interest on overdue principal
and, to the extent lawful, interest and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

 

Section 9.9.           The Trustee May File Proofs of Claim.

 

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the Group
I Noteholders relating to the Group I Indenture Collateral or the Group I Note
Obligations allowed in any judicial proceedings relative to HVF II (or any other
obligor upon the Group I Notes), its creditors or its property, and shall be
entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claim and any custodian in any such
judicial proceeding is hereby authorized by each Group I Noteholder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to such Group I Noteholders, to pay the Trustee
any amount due to it for the reasonable compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.5 of the Base Indenture.  To the extent that the
payment of any such compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.5 of the Base Indenture out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money and
other properties which such Group I Noteholders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.  Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any such
Group I Noteholder any plan of reorganization, arrangement, adjustment or
composition affecting the Group I Notes of any Group I Noteholder or the rights
of any such Group I Noteholder thereof, or to authorize the Trustee to vote in
respect of the claim of any such Group I Noteholder in any such proceeding.

 

28

--------------------------------------------------------------------------------


 

Section 9.10.         Priorities.

 

If the Trustee collects any money pursuant to this Article, the Trustee shall
pay out the money in accordance with the provisions of Article V.

 

Section 9.11.         Rights and Remedies Cumulative.

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
holders of Group I Notes is intended to be exclusive of any other right or
remedy, and every right or remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given under the Group
I Indenture or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy under the Group I Indenture, or
otherwise, shall not prevent the concurrent assertion or employment of any other
valid right or remedy.

 

Section 9.12.         Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Group I Noteholder to exercise any
right or remedy accruing upon any Amortization Event shall impair any such right
or remedy or constitute a waiver of any such Amortization Event or acquiescence
thereto (other than any such right or remedy that by its terms requires such
Amortization Event to be continuing at the time of exercising such right or
remedy).  Every right and remedy given by this Article IX or by law to the
Trustee or to each Group I Noteholder may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or such Group I Noteholder, as
the case may be.  For the avoidance of doubt, this Section 9.12 shall be subject
to and qualified in its entirety by Section 10.2(c).

 

Section 9.13.         Reassignment of Surplus.

 

After termination of this Group I Supplement and the payment in full of the
Group I Note Obligations, any proceeds of the Group I Indenture Collateral
received or held by the Trustee shall be turned over to HVF II and the Group I
Indenture Collateral shall be reassigned to HVF II by the Trustee without
recourse to the Trustee and without any representations, warranties or
agreements of any kind.

 

ARTICLE X

 

AMENDMENTS

 

Section 10.1.         Without Consent of the Noteholders.

 

(a)           Without the consent of any Group I Noteholder, at any time and
from time to time, HVF II and the Trustee may amend, modify, or waive the
provisions of this Group I Supplement or any Group I Series Supplement:

 

(i)            to create a new Series of Group I Notes;

 

29

--------------------------------------------------------------------------------


 

(ii)           to add to the covenants of HVF II for the benefit of any Group I
Noteholders (and if such covenants are to be for the benefit of less than all
Series of Group I Notes, stating that such covenants are expressly being
included solely for the benefit of such Series of Group I Notes) or to surrender
any right or power herein conferred upon HVF II (provided, however, that HVF II
will not pursuant to this Section 10.1(a)(ii) surrender any right or power it
has under any Group I Related Documents);

 

(iii)          to mortgage, pledge, convey, assign and transfer to the Trustee
any additional property or assets, or increase the amount of such property or
assets that are required as security for the Group I Notes and to specify the
terms and conditions upon which such additional property or assets are to be
held and dealt with by the Trustee and to set forth such other provisions in
respect thereof as may be required by the Group I Supplement or as may,
consistent with the provisions of the Group I Supplement, be deemed appropriate
by HVF II and the Trustee, or to correct or amplify the description of any such
property or assets at any time so mortgaged, pledged, conveyed and transferred
to the Trustee on behalf of the Group I Noteholders;

 

(iv)          to cure any mistake, ambiguity, defect, or inconsistency or to
correct or supplement any provision contained in this Group I Supplement or in
any Group I Series Supplement or in any Group I Notes issued hereunder;

 

(v)           to provide for uncertificated Group I Notes in addition to
certificated Group I Notes;

 

(vi)          to add to or change any of the provisions of this Group I
Supplement to such extent as shall be necessary to permit or facilitate the
issuance of Group I Notes in bearer form, registrable or not registrable as to
principal, and with or without interest coupons;

 

(vii)         to evidence and provide for the acceptance of appointment
hereunder by a successor Trustee with respect to the Group I Notes of one or
more Series of Group I Notes and to add to or change any of the provisions of
this Group I Supplement as shall be necessary to provide for or facilitate the
administration of the trusts hereunder by more than one Trustee;

 

(viii)        to correct or supplement any provision herein that may be
inconsistent with any other provision herein or therein or to make any other
provisions with respect to matters or questions arising under this Group I
Supplement or in any Group I Series Supplement; or

 

(ix)          to effect any amendments hereto reasonably necessary to
accommodate the purchase of any Additional Group I Leasing Company Note
purchased in accordance with Section 8.9 hereof;

 

provided, however, that, as evidenced by an Officer’s Certificate of HVF II,
such action shall not adversely affect in any material respect the interests of
any Group I Noteholder or Group I Series Enhancement Provider.

 

30

--------------------------------------------------------------------------------


 

(b)           Group I Series Supplements.  Upon the request of HVF II and
receipt by the Trustee of the documents described in Section 2.2, the Trustee
shall join with HVF II in the execution of any Group I Series Supplement
authorized or permitted by the terms of the Group I Supplement and shall make
any further appropriate agreements and stipulations that may be therein
contained, but the Trustee shall not be obligated to enter into such Group I
Series Supplement that affects its own rights, duties or immunities under the
Group I Indenture or otherwise.

 

Section 10.2.         With Consent of the Noteholders.

 

(a)           Except as provided in Section 10.1, the provisions of this Group I
Supplement may from time to time be amended, modified or waived, if (i) such
amendment, modification or waiver is in writing and is consented to in writing
by HVF II, the Trustee and the Requisite Group I Investors, provided that, with
respect to any such amendment, modification or waiver that does not adversely
affect in any material respect one or more Series of Group I Notes, as evidenced
by an Officer’s Certificate of HVF II, each such Series of Group I Notes will be
deemed not Outstanding for purposes of the foregoing consent (and the
calculation of the Requisite Group I Investors (including the Aggregate Group I
Principal Amount) will be modified accordingly) and (ii) the Rating Agency
Condition with respect to each Series of Group I Notes Outstanding is satisfied
with respect to such amendment, modification, or waiver; provided that, HVF II
shall be permitted to issue any Subordinated Series of Group I Notes and effect
any amendments hereto reasonably necessary to effect such issuance without the
consent of any Group I Noteholder (other than the Required Noteholders of each
such previously issued Subordinated Series of Group I Notes); provided further
that, the Rating Agency Condition with respect to each Series of Group I Notes
Outstanding shall have been satisfied with respect to such issuance of such
Subordinated Series of Group I Notes and that each Subordinated Series of Group
I Notes shall be deemed to be subordinated in all material respects to each
Series of Group I Notes.

 

(b)           Notwithstanding the foregoing (but subject, in each case, to
satisfaction of the Rating Agency Condition with respect to each Series of Group
I Notes Outstanding):

 

(i)            any modification of this Section 10.2 or any requirement
hereunder that any particular action be taken by Group I Noteholders holding the
relevant percentage in Principal Amount of the Group I Notes shall require the
consent of each Group I Noteholder materially adversely affected thereby; and

 

(ii)           any amendment, waiver or other modification to this Group I
Supplement or any Group I Series Supplement that would (A) extend the due date
for, or reduce the interest rate or principal amount of any Group I Note, or the
amount of any scheduled repayment or prepayment of interest on any Group I Note
(or reduce the principal amount of or rate of interest on any Group I Note)
shall require the consent of each holder of such Group I Note materially
adversely affected thereby; (B) affect adversely in any material respect the
interests, rights or obligations of any Group I Noteholder individually in
comparison to any other Group I Noteholder shall require the consent of such
Group I Noteholder; or (C) amend or otherwise modify any Amortization

 

31

--------------------------------------------------------------------------------


 

Event shall require the consent of each Group I Noteholder to which such
Amortization Event applies that would be materially adversely affected thereby.

 

(c)           No failure or delay on the part of any Group I Noteholder or the
Trustee in exercising any power or right under this Group I Supplement or any
other Group I Related Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right; provided
that, for the avoidance of doubt, any exercise of any such right or power shall
remain subject to each condition expressly specified in any Group I Related
Document with respect to such exercise.

 

(d)           It shall not be necessary for the consent of any Person pursuant
to this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

(e)           HVF II will not consent to the issuance of any series of notes by
a Group I Leasing Company under its Group I Leasing Company Related Documents
that is secured by the same pool of assets that is direct collateral for a Group
I Leasing Company Note without the prior written consent of the Requisite Group
I Investors.

 

Section 10.3.         Supplements and Amendments.

 

Each amendment or other modification to this Group I Supplement shall be set
forth in a Group I Supplemental Indenture.  The initial effectiveness of each
Group I Supplemental Indenture shall be subject to the satisfaction of the
Rating Agency Condition with respect to each Series of Group I Notes Outstanding
and the delivery to the Trustee of an Officer’s Certificate and an Opinion of
Counsel that such Group I Supplemental Indenture is authorized or permitted by
this Group I Supplement.  Subject to the terms hereof, each Group I
Series Supplement may be amended as provided in such Group I Series Supplement.

 

Section 10.4.         Revocation and Effect of Consents.

 

Until an amendment or waiver becomes effective, a consent to it by a Group I
Noteholder of a Group I Note is a continuing consent by the Group I Noteholder
and every subsequent Group I Noteholder of a Group I Note or portion of a Group
I Note that evidences the same debt as the consenting Group I Noteholder’s Group
I Note, even if notation of the consent is not made on any Group I Note.  Any
such Group I Noteholder or subsequent Group I Noteholder may, however, revoke
the consent as to his Group I Note or portion of a Group I Note if the Trustee
receives written notice of revocation before the date the amendment or waiver
becomes effective.  An amendment or waiver becomes effective in accordance with
its terms and thereafter binds every Group I Noteholder.  HVF II may fix a
record date for determining which Group I Noteholders are eligible to consent to
any amendment or waiver.

 

Section 10.5.         Notation on or Exchange of Notes.

 

The Trustee may place an appropriate notation about an amendment or waiver on
any Group I Note thereafter authenticated.  HVF II, in exchange for all Group I
Notes, may issue and the Trustee shall authenticate new Group I Notes that
reflect the amendment or waiver.

 

32

--------------------------------------------------------------------------------


 

Failure to make the appropriate notation or issue a new Group I Note shall not
affect the validity and effect of such amendment or waiver.

 

Section 10.6.         The Trustee to Sign Amendments, etc.

 

The Trustee shall sign any Group I Supplemental Indenture authorized pursuant to
this Article X if the Group I Supplemental Indenture does not adversely affect
the rights, duties, liabilities or immunities of the Trustee.  If it does, the
Trustee may, but need not, sign it.  In signing any amendment hereto or Group I
Supplemental Indenture, the Trustee shall be entitled to receive, if requested,
an indemnity reasonably satisfactory to it and to receive and, subject to
Section 7.2 of the Base Indenture, shall be fully protected in relying upon, an
Officer’s Certificate of HVF II and an Opinion of Counsel as conclusive evidence
that such Group I Supplemental Indenture is authorized or permitted by this
Group I Supplement and that all conditions precedent have been satisfied, and
that it will be valid and binding upon HVF II in accordance with its terms.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1.         Benefits of Indenture.

 

Except as set forth in a Group I Series Supplement, nothing in the Group I
Indenture or in the Group I Notes, expressed or implied, shall give to any
Person, other than the parties hereto and their successors hereunder and the
Group I Noteholders, any benefit or any legal or equitable right, remedy or
claim under the Group I Indenture.

 

Section 11.2.         Successors.

 

All agreements of HVF II in this Group I Supplement and each Group I Related
Document shall bind its successor; provided, however, that except as provided in
Section 10.2(b)(iii), HVF II may not assign its obligations or rights under this
Group I Supplement or any Group I Related Document.  All agreements of the
Trustee in this Group I Supplement shall bind its successor.

 

Section 11.3.         Severability.

 

In case any provision in this Group I Supplement or in the Group I Notes shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

 

Section 11.4.         Counterpart Originals.

 

This Group I Supplement may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute one and the same Group I
Supplement.

 

33

--------------------------------------------------------------------------------


 

Section 11.5.         Table of Contents, Headings, etc.

 

The Table of Contents and headings of the Articles and Sections of this Group I
Supplement have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

 

Section 11.6.         Termination; Collateral.

 

This Group I Supplement, and any grants, pledges and assignments hereunder,
shall become effective concurrently with the issuance of the first Series of
Group I Notes and shall terminate when (a) all Group I Note Obligations shall
have been fully paid and satisfied, (b) the obligations of each Group I
Series Enhancement Provider under any Group I Series Enhancement, Group I
Related Documents and each Group I Series Supplement have terminated, and
(c) any Group I Series Enhancement shall have terminated, at which time the
Trustee, at the request of HVF II and upon receipt of an Officer’s Certificate
of HVF II to the effect that the conditions in clauses (a), (b) and (c) above
have been complied with and upon receipt of a certificate from the Trustee and
each Group I Series Enhancement Provider to the effect that the conditions in
clauses (a), (b) and (c) above have been complied with, shall reassign (without
recourse upon, or any warranty whatsoever by, the Trustee) and deliver all Group
I Indenture Collateral and documents then in the custody or possession of the
Trustee promptly to HVF II.

 

HVF II and the Group I Noteholders hereby agree that, if any funds remain on
deposit in or credited to the Group I Collection Account on any date on which no
Series of Group I Notes is Outstanding or each Group I Series Supplement related
to a Series of Group I Notes has been terminated, such amounts shall be released
by the Trustee and paid to HVF II.

 

34

--------------------------------------------------------------------------------


 

Section 11.7.         Governing Law.  THIS GROUP I SUPPLEMENT, AND ALL MATTERS
ARISING OUT OF OR RELATING TO THIS GROUP I SUPPLEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAW OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO SHALL
BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

 

Section 11.8.         Electronic Execution.  This Group I Supplement may be
transmitted and/or signed by facsimile or other electronic means (i.e., a “pdf”
or “tiff”).  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on each party hereto.  The words “execution,”
“signed,” “signature,” and words of like import in this Group I Supplement or in
any amendment or other modification hereof (including, without limitation,
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be.

 

Section 11.9.         Notices.

 

Any notice or communication by any party hereunder shall be delivered in
accordance with Section 10.1 of the Base Indenture.  The address for notices to
be delivered to the Securities Intermediary or the Group I Administrator shall
be:

 

If to the Group I Administrator:

 

The Hertz Corporation
225 Brae Boulevard
Park Ridge, NJ  07656

 

Attn:       Treasury Department
Phone:  (201) 307-2000
Fax:  (201) 307-2746

 

If to the Securities Intermediary:

 

2 North LaSalle, Suite 1020
Chicago, Illinois  60602
Attn: Corporate Trust Administrator — Structured Finance
Phone:  (312) 827-8569
Fax:  (312) 827-8562

 

The Securities Intermediary and the Group I Administrator from time to time may
designate additional or different addresses for subsequent notices or
communications by notice to each of the parties hereto.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Trustee and HVF II have caused this Indenture to be duly
executed by their respective duly authorized officers as of the day and year
first written above.

 

 

HERTZ VEHICLE FINANCING II LP,

 

as Issuer

 

 

 

By:

HVF II GP Corp., its General Partner

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name:

R. Scott Massengill

 

 

Title:

Treasurer

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Trustee

 

 

 

 

 

By:

/s/ Mitchell L. Brumwell

 

 

Name:

Mitchell L. Brumwell

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO THE

GROUP I SUPPLEMENT

 

DEFINITIONS LIST

 

“Additional Group I Lease” means a master motor vehicle lease and servicing
agreement among an Additional Group I Leasing Company, one or more Additional
Group I Lessees, and Hertz or an Affiliate of Hertz), as servicer (provided such
Affiliate’s obligations as servicer are guaranteed by Hertz).

 

“Additional Group I Leasing Company” means a special purpose Affiliate of Hertz
(other than HVF) that is engaged in the business of acquiring, financing,
refinancing and/or leasing Vehicles designated as such by HVF II subject to
Section 8.9.

 

“Additional Group I Leasing Company Indenture” means an indenture, base
indenture and supplement, credit agreement or other documented financing
arrangement entered into by an Additional Group I Leasing Company, pursuant to
which such Additional Group I Leasing Company can issue or incur indebtedness
that is secured by such Additional Group I Leasing Company’s rights under an
Additional Group I Lease.

 

“Additional Group I Leasing Company Note” means a variable funding rental car
asset backed note or other indebtedness owing from an Additional Group I Leasing
Company to HVF II and issued or incurred pursuant to an Additional Group I
Leasing Company Indenture.

 

“Additional Group I Lessee” means any Affiliate of Hertz that has entered into
any Group I Lease, whose obligations under such Group I Lease are guaranteed by
Hertz.

 

“Aggregate Group I Leasing Company Note Principal Amount” means, as of any date
of determination, the sum of the Group I Leasing Company Note Principal Amounts
with respect to each Group I Leasing Company Note Outstanding as of such date.

 

“Aggregate Group I Principal Amount” means, as of any date of determination, the
sum of the Principal Amounts with respect to each Series of Group I Notes
Outstanding as of such date.

 

“Aggregate Group I Series Adjusted Principal Amount” means, as of any date of
determination, the sum of the Group I Adjusted Series Principal Amounts with
respect to each Series of Group I Notes Outstanding as of such date.

 

“Amortization Event” has the meaning specified, with respect to each Series of
Group I Notes, in Section 9 of the Group I Supplement and with respect to any
Series of Group I Notes, in the related Group I Series Supplement.

 

“Amortization Period” means, with respect to any Series of Group I Notes, the
period following the Revolving Period, which shall be the Controlled
Amortization Period or the Rapid Amortization Period, each as defined in the
applicable Group I Series Supplement.

 

--------------------------------------------------------------------------------


 

“Annual Noteholders’ Tax Statement” has the meaning set forth in Section 4.2.

 

“Base Indenture” has the meaning set forth in the Preamble.

 

“Beneficiary” has the meaning set forth in the Collateral Agency Agreement.

 

“Certificate of Title” means, with respect to any Vehicle, the certificate of
title or similar evidence of ownership applicable to such Vehicle duly issued in
accordance with the certificate of title act or statute of the jurisdiction
applicable to such Vehicle.

 

“Class(es)” means, with respect to any Series of Group I Notes, any one of the
classes of Group I Notes of that Series of Group I Notes as specified in the
applicable Series Supplement.

 

“Collateral Account” has the meaning set forth in the Collateral Agency
Agreement.

 

“Committed Note Purchaser” has the meaning specified, with respect to each
Series of Group I Notes, in the Group I Series Supplement with respect to such
Series of Group I Notes.

 

“Controlled Amortization Period” means, with respect to any Series of Group I
Notes, the period specified in the applicable Group I Series Supplement.

 

“Daily Group I Collection Report” has the meaning set forth in Section 4.1.

 

“Disposition Date” means, with respect to any Group I Eligible Vehicle:

 

(i) if such Group I Eligible Vehicle was returned to a Manufacturer for
repurchase pursuant to a Group I Repurchase Program, the Group I Turnback Date
with respect to such Group I Eligible Vehicle;

 

(ii) if such Group I Eligible Vehicle was sold to the Manufacturer thereof
pursuant to such Group I Manufacturer’s Group I Guaranteed Depreciation Program,
the Group I Backstop Date with respect to such Group I Eligible Vehicle;

 

(iii) if such Group I Eligible Vehicle was sold to any Person (other than to the
Manufacturer thereof pursuant to such Group I Manufacturer’s Group I
Manufacturer Program) the date on which the proceeds of such sale are deposited
in the Group I Collection Account or the Group I Exchange Account; and

 

(iv) if such Group I Eligible Vehicle becomes a Group I Casualty or a Group I
Ineligible Vehicle (except as a result of a sale thereof), the last day of the
calendar month in which such Group I Eligible Vehicle suffers a Group I Casualty
or becomes a Group I Ineligible Vehicle.

 

“Disposition Proceeds” means, with respect to each Group I Non-Program Vehicle,
the net proceeds from the sale or disposition of such Group I Eligible Vehicle
to any Person (other than

 

2

--------------------------------------------------------------------------------


 

any portion of such proceeds payable by the Group I Lessee thereof pursuant to
any Group I Lease).

 

“DTG Operations” means DTG Operations, Inc., an Oklahoma corporation.

 

“Eligible Account” means (a) a segregated identifiable trust account established
in the trust department of a Qualified Trust Institution or (b) a separately
identifiable deposit or securities account established with a Qualified
Institution.

 

“Entitlement Order” means “entitlement order” within the meaning of
Section 8-102(a)(8) of the New York UCC.

 

“Final Base Rent” has the meaning specified, with respect to any Group I Lease,
in such Group I Lease.

 

“Financial Asset” means “financial asset” within the meaning of
Section 8-102(a)(9) of the New York UCC.

 

“Group I Account Collateral” means HVF II’s right, title and interest in, to and
under all of the assets, property and interests in property, whether now owned
or hereafter acquired or created, in Section 3.1(a)(iii) of the Group I
Supplement.

 

“Group I Accrued Amounts” means, with respect to any Series of Group I Notes (or
any class of such Series of Group I Notes), the amount, if any, specified in the
applicable Group I Series Supplement.

 

“Group I Administration Agreement” means the Amended and Restated Group I
Administration Agreement, dated as October 31, 2014, by and among the Group I
Administrator, HVF II and the Trustee.

 

“Group I Administrator” means Hertz, in its capacity as the administrator under
the Group I Administration Agreement.

 

“Group I Administrator Default” means any of the events described in
Section 9(c) of the Group I Administration Agreement.

 

“Group I Aggregate Asset Amount” means, as of any date of determination, the
amount equal to the sum of each of the following:

 

i.                        the aggregate Group I Net Book Value of all Group I
Eligible Vehicles as of such date;

 

ii.                     the aggregate amount of all Group I Manufacturer
Receivables as of such date;

 

iii.                  the Group I Cash Amount as of such date; and

 

iv.                 the Group I Due and Unpaid Lease Payment Amount as of such
date.

 

3

--------------------------------------------------------------------------------


 

“Group I Aggregate Asset Amount Deficiency” means, as of any date of
determination, the Group I Aggregate Asset Coverage Threshold Amount as of such
date is greater than the Group I Aggregate Asset Amount as of such date.

 

“Group I Aggregate Asset Coverage Threshold Amount” means, on any date of
determination, the sum of the Group I Asset Coverage Threshold Amounts with
respect to each Series of Group I Notes Outstanding as of such date.

 

“Group I Asset Coverage Threshold Amount” has the meaning specified, with
respect to each Series of Group I Notes, in the Group I Series Supplement with
respect to such Series of Group I Notes.

 

“Group I Backstop Date” means, with respect to any Group I Program Vehicle that
has been turned back under the related Group I Manufacturer Program, the date on
which the Group I Manufacturer of such Group I Program Vehicle is obligated to
purchase such Group I Program Vehicle in accordance with the terms of such Group
I Manufacturer Program.

 

“Group I Back-Up Administration Agreement” means that certain Group I Back-Up
Administration Agreement dated as of November 25, 2013, by and among the Group I
Administrator, HVF II and Lord Securities Corporation, as back-up administrator.

 

“Group I Capitalized Cost” means, with respect to each Group I Eligible Vehicle,
“Capitalized Cost” under and as defined in the Group I Leasing Company Related
Documents that include the Group I Lease with respect to such Group I Eligible
Vehicle.

 

“Group I Carrying Charges” means for any Payment Date, without duplication, the
aggregate of:

 

(i) all Trustee fees and other fees and expenses and indemnity amounts, if any,
payable by HVF II under the Group I Related Documents,

 

(ii) the Group I Percentage of all Trustee fees and other fees and expenses and
indemnity amounts, if any, payable by HVF II under the Base Related Documents,
and

 

(iii) the Group I Percentage of all other operating expenses of HVF II
(including any management fees) arising in connection therewith, in each case,
that have become payable since the immediately preceding Determination Date and
any such amounts that had become payable as of such immediately preceding
Determination Date and remain unpaid.

 

“Group I Cash Amount” means, as of any date of determination, the sum of the
amount of cash on deposit in and Permitted Investments credited to any of the
Group I Collection Account and any Group I Leasing Company Collection Account
and the amount of cash on deposit in and Permitted Investments credited to any
Group I Exchange Account.

 

4

--------------------------------------------------------------------------------


 

“Group I Casualty” means, with respect to any Group I Eligible Vehicle, that

 

(a)           such Group I Eligible Vehicle is destroyed, seized or otherwise
rendered permanently unfit or unavailable for use, or

 

(b)           such Group I Eligible Vehicle is lost or stolen and is not
recovered for 180 days following the occurrence thereof.

 

“Group I Collection Account” has the meaning set forth in Section 5.1(a).  The
Group I Collection Account shall be the “Group-Specific Collection Account” with
respect to the Group I Notes.

 

“Group I Collections” means all payments on or in respect of the Group I
Indenture Collateral.

 

“Group I Depreciation Charge” means, with respect to each Group I Eligible
Vehicle, “Depreciation Charge” under and as defined in the Group I Leasing
Company Related Documents that include the Group I Lease with respect to such
Group I Eligible Vehicle.

 

“Group I Due and Unpaid Lease Payment Amount” means, as of any date of
determination, the sum of:

 

(a)         all amounts (other than Monthly Variable Rent) known by the Group I
Servicer with respect to the Group I HVF Lease to be due and payable by the
Group I Lessees to HVF on either of the next two succeeding Payment Dates
pursuant to Section 4.7 of the Group I HVF Lease as of such date (other than (i)
Monthly Base Rent payable on the second such succeeding Payment Date and (ii)
Monthly Variable Rent), together with all amounts (other than Monthly Variable
Rent) due and unpaid as of such date by the Group I Lessees to HVF pursuant to
Section 4.7 of the Group I HVF Lease; and

 

(b)         all amounts (other than Monthly Variable Rent) known by the
applicable Group I Servicer to be due and payable by any Group I Lessee to any
Group I Leasing Company on either of the next two succeeding Payment Dates
pursuant any Group I Lease (other than the Group I HVF Lease) as of such date
(other than (i) Monthly Base Rent payable on the second such succeeding Payment
Date and (ii) Monthly Variable Rent), together with all amounts (other than
Monthly Variable Rent) due and unpaid as of such date by any Group I Lessee to
any Group I Leasing Company pursuant to any Group I Lease (other than the Group
I HVF Lease).

 

“Group I Eligible Vehicle” means a passenger automobile, van or light-duty truck
that is owned by a Group I Leasing Company and leased by such Group I Leasing
Company to any Group I Lessee pursuant to a Group I Lease:

 

i.                  that is not older than seventy-two (72) months from December
31 of the calendar year preceding the model year of such passenger automobile,
van or light-duty truck;

 

ii.               the Certificate of Title for which is in the name of:

 

5

--------------------------------------------------------------------------------


 

a.              such Group I Leasing Company (or, the application therefor has
been submitted to the appropriate state authorities for such titling or
retitling);

 

b.              the Nominee, as nominee titleholder for such Group I Leasing
Company (or, the application therefor has been submitted to the appropriate
state authorities for such titling or retitling); or

 

c.               on any date on or after the RCFC Nominee Trigger Date, RCFC, as
nominee titleholder for such Group I Leasing Company (or, the application
therefor has been submitted to the appropriate state authorities for such
titling or retitling);

 

iii.            that is owned by such Group I Leasing Company free and clear of
all Liens other than Group I Permitted Liens; and

 

iv.           that is designated on the Collateral Servicer’s (as defined under
the Collateral Agency Agreement) computer systems as leased under such Group I
Lease in accordance with the Collateral Agency Agreement.

 

“Group I Exchange Account” means (i) the “Series 2013-G1 HVF Segregated Exchange
Account” as defined in the Group I Leasing Company Related Documents with
respect to the HVF Series 2013-G1 Note and (ii) any Exchange Account (as defined
in the Master Exchange Agreement) that receives funds from a Joint Collection
Account (as defined in the Master Exchange Agreement) or another Exchange
Account relating solely to Relinquished Property Proceeds (as defined in the
Master Exchange Agreement) of Group I Eligible Vehicles.

 

“Group I General Intangibles Collateral” means the Group I Indenture Collateral
described in Sections 3.1(a)(i) and (ii).

 

“Group I Guaranteed Depreciation Program” means a guaranteed depreciation
program pursuant to which a Group I Manufacturer has agreed to:

 

(a)           cause Group I Eligible Vehicles manufactured by it or one of its
Affiliates that are turned back during a specified period to be sold by the
buyer, or any agent of the buyer, of such Group I Eligible Vehicle,

 

(b)           cause the proceeds of any such sale to be deposited in a
Collateral Account by the buyer, or any agent of the buyer, of such Group I
Eligible Vehicle, promptly following such sale and

 

(c)           pay to HVF II or the Intermediary the excess, if any, of the
guaranteed payment amount with respect to any such Group I Eligible Vehicle
calculated as of the Group I Turnback Date in accordance with the provisions of
such guaranteed depreciation program over the amount deposited in a Collateral
Account by the buyer, or any agent of the buyer, of such Group I Eligible
Vehicle pursuant to clause (b) above.

 

6

--------------------------------------------------------------------------------


 

“Group I HVF Lease” means that certain Amended and Restated Master Motor Vehicle
Operating Lease and Servicing Agreement (Series 2013-G1), dated as of October
31, 2014, by and among HVF, as lessor, DTG Operations, as a lessee, Hertz as a
lessee, as servicer and as guarantor, and those other “Permitted Lessees” from
time to time becoming “Lessees” thereunder, if any.

 

“Group I Indenture” means the Base Indenture together with this Group I
Supplement.

 

“Group I Indenture Collateral” has the meaning set forth in Section 3.1.

 

“Group I Ineligible Vehicle” means a passenger automobile, van or light-duty
truck that is owned by a Group I Leasing Company and leased by such Group I
Leasing Company to any Group I Lessee pursuant to a Group I Lease that is not a
Group I Eligible Vehicle.

 

“Group I Interest Collections” means on any date of determination, all Group I
Collections that represent interest payments on the Group I Leasing Company
Notes plus any amounts earned on Permitted Investments in the Group I Collection
Account that are available for distribution on such date.

 

“Group I Lease” means each of the Group I HVF Lease and each Additional Group I
Lease, if any.

 

“Group I Lease Servicer” means, with respect to any Group I Lease, the
“Servicer” under and as defined in such Group I Lease.

 

“Group I Leasing Company” means each of HVF and each Additional Group I Leasing
Company.

 

“Group I Leasing Company Amortization Event” means, with respect to any Group I
Leasing Company Note, an “Amortization Event” as defined in the Group I Leasing
Company Related Documents with respect to such Group I Leasing Company Note.

 

“Group I Leasing Company Collection Account” means (i) the “Series 2013-G1
Collection Account” as defined in the Group I Leasing Company Related Documents
with respect to the HVF Series 2013-G1 Note and (ii) with respect to any
Additional Group I Leasing Company Note, any “Collection Account” under and as
defined in the Group I Leasing Company Related Documents with respect to such
Additional Group I Leasing Company Note.

 

“Group I Leasing Company Note” means the HVF Series 2013-G1 Note and any
Additional Group I Leasing Company Note.

 

“Group I Leasing Company Note Principal Amount” means with respect to each Group
I Leasing Company Note, the “Principal Amount” as defined in such Group I
Leasing Company Note.

 

“Group I Leasing Company Related Documents” means (i) with respect to the HVF
Series 2013-G1 Note, the “Series 2013-G1 Related Documents” (under and as
defined in the HVF Series

 

7

--------------------------------------------------------------------------------


 

2013-G1 Supplement), and (ii) with respect to any other Group I Leasing Company
Note, the “Related Documents” under and as defined in the Additional Group I
Leasing Company Indenture pursuant to which such Group I Leasing Company Note
was issued.

 

“Group I Lessee” means, as of any date of determination, each “Lessee” under any
Group I Lease, in each case as of such date.

 

“Group I Liquidation Event” has the meaning specified, with respect to each
Series of Group I Notes, in the applicable Group I Series Supplement.

 

“Group I Manufacturer” means each Person that has manufactured a Group I
Eligible Vehicle.

 

“Group I Manufacturer Program” means at any time any Group I Repurchase Program
or Group I Guaranteed Depreciation Program that is in full force and effect with
a Group I Manufacturer and that, in any such case, satisfies the Group I
Required Contractual Criteria.

 

“Group I Manufacturer Receivable” means any amount payable to a Group I Leasing
Company or the Intermediary by a Group I Manufacturer in respect of or in
connection with the disposition of a Group I Program Vehicle, other than any
such amount that does not (directly or indirectly) constitute any portion of the
Group I Indenture Collateral.

 

“Group I Net Book Value” means, with respect to each Group I Eligible Vehicle,
“Net Book Value” under and as defined in the Group I Leasing Company Related
Documents that include Group I Lease with respect to such Group I Eligible
Vehicle.

 

“Group I Non-Program Vehicle” means, as of any date of determination, a Group I
Eligible Vehicle that is not a Group I Program Vehicle as of such date.

 

“Group I Note Obligations” means all principal and interest, at any time and
from time to time, owing by HVF II on the Group I Notes and all costs, fees and
expenses payable by, or obligations of, HVF II under the Group I Indenture
and/or the Group I Related Documents and/or the Group I Series Supplements.

 

“Group I Noteholder” means the Person in whose name a Group I Note is registered
in the Note Register.

 

“Group I Notes” has the meaning set forth in the Recitals.

 

“Group I Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Aggregate Group I
Principal Amount as of such date and the denominator of which is the Aggregate
Indenture Principal Amount as of such date.

 

“Group I Permitted Liens” means (i) Liens for current taxes not delinquent or
for taxes being contested in good faith and by appropriate proceedings, and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’,
warehousemen’s and carriers’ Liens, and other Liens

 

8

--------------------------------------------------------------------------------


 

imposed by law, securing obligations that are not more than thirty days past due
or are being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP and (iii) Liens in favor of the Trustee
pursuant to any Group I Related Document or Base Related Document and Liens in
favor of the Collateral Agent pursuant to the Collateral Agency Agreement. 
Group I Permitted Liens shall be “Group Permitted Liens” with respect to the
Group I Notes.

 

“Group I Potential Leasing Company Amortization Event” means any occurrence or
event that, with the giving of notice, the passage of time or both, would
constitute a Group I Leasing Company Amortization Event.

 

“Group I Principal Collections” means any Group I Collections other than Group I
Interest Collections.

 

“Group I Program Vehicle” means, as of any date of determination, a Group I
Eligible Vehicle that is a “Program Vehicle” (as defined in the Group I Leasing
Company Related Documents with respect to such Group I Eligible Vehicle) as of
such date.

 

“Group I Related Document Actions” has the meaning set forth in Section 8.2.

 

“Group I Related Documents” means the Group I Supplement, the Group I
Administration Agreement, the Group I Back-up Administration Agreement, the
Group I Leasing Company Related Documents and, to the extent it relates to the
Group I Eligible Vehicles and the Related Master Collateral with respect
thereto, the Collateral Agency Agreement.  The Group I Related Documents shall
be the “Group Related Documents” with respect to the Group I Notes.

 

“Group I Repurchase Program” means a program pursuant to which a Group I
Manufacturer or one or more of its Affiliates has agreed to repurchase (prior to
any attempt to sell to an unaffiliated third party) Group I Eligible Vehicles
manufactured by such Group I Manufacturer or one or more of its Affiliates
during a specified period.

 

“Group I Required Contractual Criteria” means, with respect to any Group I
Repurchase Program or Group I Guaranteed Depreciation Program as of any date of
determination, terms therein pursuant to which:

 

(i) such Group I Repurchase Program or Group I Guaranteed Depreciation Program,
as applicable, is in full force and effect as of such date with a Manufacturer,

 

(ii) the repurchase price or guaranteed auction sale price with respect to each
Group I Eligible Vehicle subject thereto is at least equal to the Group I
Capitalized Cost of such Group I Eligible Vehicle, minus all Group I
Depreciation Charges accrued with respect to such Group I Eligible Vehicle prior
to the date that such Group I Eligible Vehicle is submitted for repurchase or
resale (after any applicable minimum holding period) in accordance with the
terms of the Group I Repurchase Program, minus Group I Excess Mileage Charges,
minus Group I Excess Damage Charges,

 

9

--------------------------------------------------------------------------------


 

(iii) such Group I Repurchase Program or Group I Guaranteed Depreciation
Program, as applicable, cannot be unilaterally amended or terminated with
respect to any Group I Eligible Vehicle subject thereto after the purchase of
such Group I Eligible Vehicle, and

 

(iv) the assignment of the benefits (but not the burdens) of which to a Group I
Leasing Company and the Collateral Agent has been acknowledged in writing by the
related Manufacturer.

 

“Group I Required Noteholders” means, with respect to an amendment, waiver or
other modification, Group I Noteholders materially and adversely affected
thereby holding not less than 662/3% of the sum of (a) the Aggregate Group I
Principal Amount held by all Group I Noteholders materially and adversely
affected thereby and (b) the sum of the unutilized purchase commitments of all
Committed Note Purchasers materially and adversely affected thereby (excluding,
for the purposes of making the foregoing calculation, any Group I Notes held by
any Affiliate of HVF II  (other than an Affiliate Issuer)); provided, however,
that, upon the occurrence and during the continuance of an Amortization Event
with respect to any Series of Group I Notes held by a Committed Note Purchaser,
the unutilized purchase commitment of such Committed Note Purchaser with respect
to such Series of Group I Notes shall be deemed to be zero.

 

“Group I Series Account” means any account or accounts established pursuant to a
Group I Series Supplement for the benefit of the related Series of Group I
Notes.

 

“Group I Series Adjusted Principal Amount” means, with respect to any Series of
Group I Notes (or any class of such Series of Group I Notes), the “Adjusted
Principal Amount” as defined in such Series of Group I Notes.

 

“Group I Series Enhancement” means, with respect to any Series of Group I Notes,
the rights and benefits provided to the Group I Noteholders of such Series of
Group I Notes pursuant to any letter of credit, surety bond, cash collateral
account, overcollateralization, issuance of Subordinated Series of Group I
Notes, spread account, guaranteed rate agreement, maturity guaranty facility,
tax protection agreement, interest rate swap, hedging instrument or any other
similar arrangement.

 

“Group I Series Enhancement Agreement” means any contract, agreement, instrument
or document governing the terms of any Group I Series Enhancement or pursuant to
which any Group I Series Enhancement is issued or outstanding.

 

“Group I Series Enhancement Provider” means the Person providing any Group I
Series Enhancement as designated in the applicable Group I Series Supplement,
other than any Group I Noteholders the Group I Notes of which are subordinated
to any Class of the Group I Notes of the same Series of Group I Notes.

 

“Group I Series Principal Terms” has the meaning set forth in Section 2.3.

 

10

--------------------------------------------------------------------------------


 

“Group I Series Supplement” means a supplement to the Group I Supplement
complying (to the extent applicable) with the terms of Section 2.3 of the Group
I Supplement.

 

“Group I Series-Specific Collateral” means, with respect to any Series of Group
I Notes, the collateral specified in the related Group I Series Supplement as
solely for the benefit of such Series of Group I Notes.

 

“Group I Supplement” has the meaning set forth in the Preamble.

 

“Group I Supplemental Indenture” means a supplement to the Group I Indenture
complying (to the extent applicable) with the terms of Article X of this Group I
Supplement.

 

“Group I Turnback Date” means, with respect to any Group I Program Vehicle, the
date on which such Group I Eligible Vehicle is accepted for return by a Group I
Manufacturer or its agent pursuant to its Group I Manufacturer Program and the
Group I Depreciation Charges cease to accrue pursuant to its Group I
Manufacturer Program.

 

“Group I Vehicle Operating Lease Commencement Date” means, with respect to each
Group I Eligible Vehicle, “Vehicle Operating Lease Commencement Date” under and
as defined in the Group I Lease with respect to such Group I Eligible Vehicle.

 

“HVF Series 2013-G1 Note” means that certain Series 2013-G1 Variable Funding
Rental Car Asset Backed Note, dated as of November 25, 2013, issued by HVF to
HVF II.

 

“HVF Series 2013-G1 Supplement” means that certain Amended and Restated Series
2013-G1 Supplement, dated as of October 31, 2014, by and among HVF, HVF II and
the Bank of New York Mellon Trust Company, N.A., as trustee.

 

“Initial Group I Closing Date” means November 25, 2013.

 

“Initial Group I Indenture” means the Initial Base Indenture together with the
Initial Group I Supplement.

 

“Initial Principal Amount” has the meaning specified, with respect to each
Series of Group I Notes, in the Group I Series Supplement with respect to such
Series of Group I Notes.

 

“Intermediary” means the Person acting in the capacity of Qualified Intermediary
pursuant to the Master Exchange Agreement.

 

“Investment Property” means “investment property” within the meaning of Section
9-102(49) of the New York UCC.

 

“Legal Final Payment Date” has the meaning specified, with respect to each
Series of Group I Notes, in the Group I Series Supplement with respect to such
Series of Group I Notes.

 

“Luxembourg Agent” has the meaning specified in Section 2.4.

 

11

--------------------------------------------------------------------------------


 

“Majority in Interest” has the meaning specified, with respect to any Series of
Group I Notes, in the applicable Group I Series Supplement.

 

“Manufacturer” means a manufacturer or distributor of passenger automobiles
and/or light-duty trucks.

 

“Master Exchange Agreement” means the Third Amended and Restated Master Exchange
Agreement, dated as of November 25, 2013 (as amended by Amendment No. 1 to the
Third Amended and Restated Master Exchange Agreement, dated as of August 8,
2014), among Hertz, HVF, HGI, the Intermediary and DB Services Americas, Inc.

 

“Material Adverse Effect” means, with respect to any occurrence, event or
condition, applicable to any party to any of the Group I Related Documents:

 

1.                 a material adverse effect on the ability of HVF II or any
Affiliate of HVF II that is a party to any of the Group I Related Documents to
perform its obligations under such Group I Related Documents; or

 

2.                 a material adverse effect on (i) the validity or
enforceability of any Group I Related Documents or (ii) on the validity,
perfection or priority of the lien of the trustee in the Group I Indenture
Collateral, other than, in each case, a material adverse effect on any such
priority arising due to the existence of a Group I Permitted Lien.

 

“Monthly Base Rent” has the meaning specified, with respect to any Group I
Lease, in such Group I Lease.

 

“Monthly Noteholders’ Statement” means, with respect to any Series of Group I
Notes, a statement substantially in the form of the applicable exhibit to the
applicable Group I Series Supplement.

 

“Monthly Variable Rent” has the meaning specified, with respect to each Group I
Lease, in such Group I Lease.

 

“New York UCC” means the UCC in effect in the State of New York.

 

“Note Rate” has the meaning specified, with respect to each Series of Group I
Notes, in the Group I Series Supplement with respect to such Series of Group I
Notes.

 

“Permitted Investments” means negotiable instruments or securities, payable in
Dollars, represented by instruments in bearer or registered in book-entry form
which evidence:

 

(i)            obligations the full and timely payment of which are to be made
by or is fully guaranteed by the United States of America other than financial
contracts whose value depends on the values or indices of asset values;

 

12

--------------------------------------------------------------------------------


 

(ii)           demand deposits of, time deposits in, or certificates of deposit
issued by, any depositary institution or trust company incorporated under the
laws of the United States of America or any state thereof whose short-term debt
is rated “P-1” by Moody’s and “A-1+” by S&P and subject to supervision and
examination by Federal or state banking or depositary institution authorities;
provided, however, that at the earlier of (x) the time of the investment and (y)
the time of the contractual commitment to invest therein, the certificates of
deposit or short-term deposits, if any, or long-term unsecured debt obligations
(other than such obligation whose rating is based on collateral or on the credit
of a Person other than such institution or trust company) of such depositary
institution or trust company shall have a credit rating from S&P of “A-1+” and a
credit rating from Moody’s of “P-1” in the case of certificates of deposit or
short-term deposits, or a rating from S&P not lower than “AA” and a rating from
Moody’s not lower than “Aa2” in the case of long-term unsecured obligations;

 

(iii)          commercial paper having, at the earlier of (x) the time of the
investment and (y) the time of the contractual commitment to invest therein, a
rating from S&P of “A-1+” and a rating from Moody’s of “P-1”;

 

(iv)          bankers’ acceptances issued by any depositary institution or trust
company described in clause (ii) above;

 

(v)           investments in money market funds rated “AAAm” by S&P and “Aaa-mf”
by Moody’s, or otherwise approved in writing by S&P or Moody’s, as applicable;

 

(vi)          Eurodollar time deposits having a credit rating from S&P of “A-1+”
and a credit rating from Moody’s of “P-1”;

 

(vii)         repurchase agreements involving any of the Permitted Investments
described in clauses (i) and (vi) above and the certificates of deposit
described in clause (ii) above which are entered into with a depository
institution or trust company, having a commercial paper or short-term
certificate of deposit rating of “A-1+” by S&P and “P-1” by Moody’s; and

 

(viii)        any other instruments or securities, if the Rating Agencies
confirm in writing that the investment in such instruments or securities will
not adversely affect the then-current ratings with respect to any Series of
Group I Notes.

 

“Potential Amortization Event” means, with respect to any Series of Group I
Notes, any occurrence or event that, with the giving of notice, the passage of
time or both, would constitute an Amortization Event with respect to such Series
of Group I Notes.

 

“Principal Amount” means, with respect to each Series of Group I Notes, the
amount specified in the applicable Group I Series Supplement.

 

13

--------------------------------------------------------------------------------


 

“Qualified Institution” means a depository institution organized under the laws
of the United States of America or any State thereof or incorporated under the
laws of a foreign jurisdiction with a branch or agency located in the United
States of America or any State thereof and subject to supervision and
examination by federal or state banking authorities that at all times (i) has
the Required Rating and (ii) in the case of any such institution organized under
the laws of the United States of America, whose deposits are insured by the
FDIC.

 

“Qualified Trust Institution” means an institution organized under the laws of
the United States of America or any State thereof or incorporated under the laws
of a foreign jurisdiction with a branch or agency located in the United States
of America or any State thereof and subject to supervision and examination by
federal or state banking authorities that at all times (i) is authorized under
such laws to act as a trustee or in any other fiduciary capacity, (ii) has
capital, surplus and undivided profits of not less than $50,000,000 as set forth
in its most recent published annual report of condition, and (iii) has the
Required Trust Rating.

 

“Rapid Amortization Period” means, with respect to any Series of Group I Notes,
the period specified in the applicable Group I Series Supplement.

 

“Rating Agency” with respect to any Series of Group I Notes, has the meaning, if
any, specified in the applicable Group I Series Supplement; provided that, if a
Rating Agency ceases to rate the Group I Notes of any Series of Group I Notes,
such Rating Agency shall be deemed to no longer constitute a Rating Agency for
all purposes with respect to such Series of Group I Notes.

 

“Rating Agency Condition” with respect to any Series of Group I Notes, has the
meaning, if any, specified in the applicable Group I Series Supplement.

 

“RCFC Nominee Agreement” means the executed agreement substantively in the form
attached as Exhibit A hereto.

 

“RCFC Nominee Applicability Period” means the period commencing on and including
the RCFC Nominee Trigger Date and ending on and including the date immediately
preceding the RCFC Nominee Sunset Date.

 

“RCFC Nominee Non-Qualified Period” means the period commencing on and including
the RCFC Nominee Trigger Date and ending on and including the date immediately
preceding the RCFC Nominee Qualification Date.

 

“RCFC Nominee Qualification Date” means the first date to occur following the
RCFC Nominee Trigger Date on which fewer than 500 Vehicles are titled in the
name of RCFC pursuant to the RCFC Nominee Agreement.

 

“RCFC Nominee Sunset Date” means the first date to occur following the RCFC
Nominee Trigger Date on which no Vehicle is titled in the name of RCFC pursuant
to the RCFC Nominee Agreement.

 

14

--------------------------------------------------------------------------------


 

“RCFC Nominee Trigger Date” means the first date on which (i) the RCFC Nominee
Agreement has been executed, (ii) the organizational documents of RCFC have been
revised to be substantially in the form attached as Exhibit B hereto, (iii) HVF
II has delivered or caused to be delivered to the Trustee an Opinion of Counsel
stating that RCFC would not be substantively consolidated with any immediate and
direct parent (as of such date) of RCFC as a result of an Event of Bankruptcy
with respect to any such parent, (iv) RCFC has delivered to HVF and the Trustee
a written acknowledgment of RCFC’s obligations under Section 15 of the Group I
HVF Lease, (v) an Authorized Officer of HVF II has certified in writing to the
Trustee that RCFC has no Indebtedness outstanding (other than any contingent
indemnification obligations to financing parties under the RCFC Securitization
Documents that by their terms survive the termination thereof and other than any
Indebtedness under RCFC’s Series 2010-3 Variable Funding Rental Car Asset Backed
Notes that will be refinanced with the proceeds of the issuance of a new Series
of Group I Notes or an increase in the outstanding principal amount of an
existing Series of Group I Notes on such date), (vi) an Authorized Officer of
HVF II has certified in writing to the Trustee that RCFC is not subject to any
Liens (other than Group I Permitted Liens) and, together with such
certification, has delivered UCC lien search results in its jurisdiction of
incorporation consistent with such certification, and (vii) RCFC shall have
delivered or caused to be delivered to the Trustee an Opinion of Counsel stating
that a United States court of appropriate jurisdiction would determine that only
bare legal title in the vehicles titled in the name of RCFC pursuant to the RCFC
Nominee Agreement, as opposed to any beneficial economic interest in such
vehicles, would become property of RCFC’s bankruptcy estate if RCFC were to
become a debtor under the Bankruptcy Code.

 

“RCFC Securitization Documents” means the amended and restated base indenture
dated as of February 14, 2007 between RCFC, as issuer and Deutsche Bank Trust
Company Americas, as trustee, as amended through the RCFC Nominee Trigger Date,
together with each series supplement thereunder.

 

“Record Date” means, with respect to any Series of Group I Notes and any Payment
Date related thereto, the date specified in the applicable Group I Series
Supplement.

 

“Registered Organization” means “registered organization” within the meaning of
Section 9-102(a)(70) of Revised Article 9.

 

“Required Rating” means:

 

(i) for so long as DBRS is a Rating Agency with respect to any Series of Group I
Notes Outstanding, a short-term certificate of deposit rating of at least “R-1H”
from DBRS and a long-term unsecured debt rating of at least “AA(L)” from DBRS;

 

(ii) for so long as Moody’s is a Rating Agency with respect to any Series of
Group I Notes Outstanding, a short-term certificate of deposit rating of at
least “P-1” from Moody’s and a long-term unsecured debt rating of at least “A2”
from Moody’s;

 

15

--------------------------------------------------------------------------------


 

(iii) for so long as Fitch is a Rating Agency with respect to any Series of
Group I Notes Outstanding, a short-term certificate of deposit rating of at
least “F1+” from Fitch and a long-term unsecured debt rating of at least “AA-”
from Fitch; and

 

(iv) for so long as S&P is a Rating Agency with respect to any Series of Group I
Notes Outstanding, a short-term certificate of deposit rating of at least “A-1+”
from S&P and a long-term unsecured debt rating of at least “AA-” from S&P.

 

“Required Series Noteholders” has the meaning specified, with respect to each
Series of Group I Notes, in the Group I Series Supplement with respect to such
Series of Group I Notes.

 

“Required Trust Rating” means:

 

(i) for so long as DBRS is a Rating Agency with respect to any Series of Group I
Notes Outstanding, a long term deposits rating of at least “BBB(L)” from DBRS;

 

(ii) for so long as Moody’s is a Rating Agency with respect to any Series of
Group I Notes Outstanding, a long term deposits rating of at least “Baa3” from
Moody’s;

 

(iii) for so long as Fitch is a Rating Agency with respect to any Series of
Group I Notes Outstanding, a long term deposits rating of at least “BBB-” from
Fitch; and

 

(iv) for so long as S&P is a Rating Agency with respect to any Series of Group I
Notes Outstanding, a long term deposits rating of at least “BBB-” from S&P.

 

“Requisite Group I Investors” means Group I Noteholders holding in excess of 50%
of the Aggregate Group I Principal Amount (voting in a single class); provided,
however, that, upon the occurrence and during the continuance of an Amortization
Event with respect to any Series of Group I Notes held by a Committed Note
Purchaser, the purchase commitment of such Committed Note Purchaser shall be
deemed to be zero.  The Requisite Group I Investors shall be the “Requisite
Group Investors” with respect to the Group I Notes.

 

“Revised Article 8” means Article 8 of the New York UCC.

 

“Revised Article 9” means Article 9 of the New York UCC.

 

“Revolving Period” has the meaning specified, with respect to each Series of
Group I Notes, in the Group I Series Supplement with respect to such Series of
Group I Notes.

 

“Securities Intermediary” has the meaning set forth in Section 5.2.

 

“Security Entitlement” means “security entitlement” within the meaning of
Section 8-102(a)(17) of the New York UCC.

 

“Series of Group I Notes” means each Series of Group I Notes issued and
authenticated pursuant to the Group I Indenture and the applicable Group I
Series Supplement.

 

16

--------------------------------------------------------------------------------


 

“Subordinated Series of Group I Notes” means a subordinated Series of Group I
Notes (other than, for the avoidance of doubt, a subordinated Class of Group I
Notes issued pursuant to a Group I Series Supplement) which is fully
subordinated to each Series of Group I Notes Outstanding (other than any other
previously issued Subordinated Series of Group I Notes).

 

“Vehicle” means a passenger automobile, van or light-duty truck.

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

VEHICLE TITLE NOMINEE AGREEMENT

 

among

 

THE HERTZ CORPORATION,

 

as Nominee-Servicer,

 

HERTZ VEHICLE FINANCING LLC,

 

[RENTAL CAR FINANCE [    ]],

 

as Nominee,

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

 

as Collateral Agent

 

Dated as of [   ], [   ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Exhibit A: Form of Power of Attorney

 

 

 

 

 

Schedule 1: Nominee Vehicles

 

 

 

ii

--------------------------------------------------------------------------------


 

THIS VEHICLE TITLE NOMINEE AGREEMENT (as amended, modified or supplemented from
time to time in accordance with the provisions hereof, this “Agreement”) is made
as of this [  ] day of [  ], [  ], by and among [RENTAL CAR FINANCE [    ]] (the
“Nominee”), HERTZ VEHICLE FINANCING LLC, a Delaware limited liability company
(“HVF” or the “Nominating Party”), THE HERTZ CORPORATION, a Delaware corporation
(“Hertz”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking
association, as Collateral Agent.

 

RECITALS

 

WHEREAS, HVF has acquired certain vehicles from the Nominee and desires to
appoint the Nominee to act as its nominee titleholder with respect to such
vehicles and the Nominee is willing to act as nominee titleholder with respect
to such vehicles;

 

WHEREAS, Hertz has agreed to act as Nominee-Servicer and perform the tasks and
functions required of the Nominee-Servicer under this Agreement;

 

WHEREAS, the parties hereto desire to confirm their respective interests in and
obligations with respect to the Nominee Vehicles and to provide for certain
other matters relating to the use and disposition of the Nominee Vehicles; and

 

NOW THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

ARTICLE I

 

AGREEMENT

 

SECTION 1.1             Definitions and Construction.

 

(a)           Definitions.  As used herein, the following terms shall have the
following meanings:

 

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, “control” means the power to direct the management
and policies of a Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and “controlled” and “controlling”
have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the Preamble hereto.

 

“Authorized Officer” means any of the President, any Vice President, the
Treasurer, any Assistant Treasurer, the Secretary or any Assistant Secretary of
HVF.

 

“Base Indenture” means that certain Fourth Amended and Restated Base Indenture,
dated as November 25, 2013 by and between HVF, as issuer, and the Trustee.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in New York City, New York.

 

“Certificate of Title” means, with respect to each Nominee Vehicle, the
certificate of title or similar evidence of ownership applicable to such Nominee
Vehicle duly issued in accordance with the certificate of title act or other
applicable statute of the jurisdiction applicable to such Nominee Vehicle.

 

“Collateral Agency Agreement” means the Fourth Amended and Restated Collateral
Agency Agreement, dated as of November 25, 2013, by and among HVF, as grantor,
HGI, as grantor, DTG Operations, Inc., as grantor, Hertz as grantor and
collateral servicer, the Collateral Agent, as secured party, and those various
“Additional Grantors”, “Financing Sources” and “Beneficiaries” from time to time
party thereto.

 

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as collateral agent under the Collateral Agency Agreement.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
Person if the primary purpose or intent thereof by such Person incurring such
liability is to provide assurance to the obligee of an obligation of another
Person that such obligation of such other Person will be paid or discharged, or
that any agreements relating thereto will be complied with, or that the holders
of such obligation will be protected (in whole or in part) against loss in
respect thereof or (b) under any letter of credit issued for the account of such
Person or for which such Person is otherwise liable for reimbursement thereof. 
Contingent Obligations shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another Person and (b) any liability of such Person
for the obligations of another Person through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), (ii) to maintain the solvency of any balance sheet
item, level of income or financial condition of another Person or (iii) to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, if in the case of any agreement
described under subclause (i) or (ii) of this sentence the primary purpose or
intent thereof is as described in the preceding sentence. The amount of any
Contingent Obligation of any Person shall be deemed to be equal to the amount of
the obligation of another Person guaranteed or otherwise supported as described
above.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the Accounting Codification
Standards issued by the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, that are applicable to the circumstances as of the
date of determination.

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.

 

“HVF” has the meaning set forth in the Preamble hereto.

 

“Indebtedness” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
any lease of any property (whether real, personal or mixed) that is properly
classified as a liability on a balance sheet in conformity with GAAP, (c) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price for property or services, which purchase
price is (i) due more than six months from the date of the incurrence of the
obligation in respect thereof or (ii) evidenced by a note or similar written
instrument, (e) all indebtedness secured by any Lien on any property or asset
owned by that Person regardless of whether the indebtedness secured thereby
shall have been assumed by that Person or is nonrecourse to the credit of that
Person, and (f) all Contingent Obligations of such Person in respect of any of
the foregoing relating to another Person.

 

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person that secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise; provided that, the foregoing shall not include,
as of any date of determination, any interest in or right with respect to any
passenger automobile, van or light-duty truck that is being rented (as of such
date) to any third-party customer of Hertz or any Affiliate thereof, which
interest or right secures payment or performance of any obligation of such
third-party customer.

 

“Material Adverse Effect” means, with respect to any occurrence, event or
condition applicable to the Nominating Party:

 

1.     a material adverse effect on the ability of HVF to perform its
obligations hereunder;

 

2.     a material adverse effect on HVF’s interest in or title to the Nominee
Vehicles or on the ability of HVF to grant a Lien on the Nominee Vehicles; or

 

3.     a material adverse effect on (A) the validity or enforceability of this
Agreement with respect to HVF or (B) the validity, perfection or priority of any
Lien granted by HVF on HVF’s interest in the Nominee Vehicles (other than in an
immaterial portion of the Nominee Vehicles), other than, in each case, a
material adverse effect on such priority arising due to the existence of a
Permitted Lien.

 

3

--------------------------------------------------------------------------------


 

“Nominee” has the meaning set forth in the Preamble hereto.

 

“Nominee-Servicer” means The Hertz Corporation.

 

“Nominee Determination Date” means the date five (5) Business Days prior to each
Nominee Payment Date.

 

“Nominee LLC Agreement” means the [  ] of the Nominee, dated as of [  ].

 

“Nominee Payment Date” means the 25th day of each calendar month, or if such
date is not a Business Day, the next succeeding Business Day, commencing on
[  ], [  ].

 

“Nominee Vehicle” means each Vehicle owned by HVF that is included on Schedule 1
hereto.

 

“Officer’s Certificate” means, with respect to the Nominating Party, a
certificate signed by an Authorized Officer of the Nominating Party.

 

“Permitted Lien” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carriers’ Liens, and other Liens imposed by law, securing obligations that
are not more than thirty days past due or are being contested in good faith and
by appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, and (iii) Liens
in favor of the Trustee pursuant to the Base Indenture and any Series Supplement
(as defined in the Base Indenture) and Liens in favor of the Collateral Agent
pursuant to the Collateral Agency Agreement.

 

“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company, joint stock
company, corporation, trust, unincorporated organization or Governmental
Authority.

 

“POA Revocation Party” means the Collateral Agent.

 

“Power of Attorney” has the meaning set forth in Section 2.2.

 

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws, limited
liability company agreement, partnership agreement or other organizational or
governing documents of such Person or any of its property, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local.

 

“Title Fees and Costs” has the meaning set forth in Section 5.1.

 

4

--------------------------------------------------------------------------------


 

“Trustee” means, The Bank of New York Mellon Trust Company, N.A., as trustee
under the Base Indenture and any related series supplement.

 

“Vehicle” means a passenger automobile, van or light-duty truck.

 

SECTION 1.2             Construction.  In this Agreement, including the
preamble, recitals, attachments, annexes, exhibits and joinders hereto, unless
the context otherwise requires, unless the context otherwise requires:

 

(a)           the singular includes the plural and vice versa;

 

(b)           references to an agreement or document shall include the preamble,
recitals, all attachments, annexes, exhibits and joinders to such agreement or
document, and are to such agreement or document (including all such attachments,
annexes, exhibits and joinders to such agreement or document) as amended,
supplemented, restated and otherwise modified from time to time and to any
successor or replacement agreement or document, as applicable (unless otherwise
stated);

 

(c)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to any Person in a particular
capacity only refers to such Person in such capacity;

 

(d)           reference to any gender includes the other gender;

 

(e)           reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;

 

(f)            “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

 

(g)           with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

 

(h)           the language used in this Agreement will be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party; and

 

(i)            unless specified otherwise, “titling” will be deemed to include
the acts of registering a vehicle, including the registering of the license
plates of a vehicle.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II

 

APPOINTMENT OF THE NOMINEE AS NOMINEE TITLEHOLDER, DESIGNATION AND
REDESIGNATION; POWERS OF ATTORNEY

 

SECTION 2.1             Appointment of Nominee.

 

(a)           HVF hereby appoints the Nominee as nominee titleholder of each
Vehicle identified on Schedule 1 hereto, and the Nominee hereby agrees to serve
as the designated agent of HVF in such capacity as described and pursuant to the
terms set forth herein.

 

SECTION 2.2             Powers of Attorney.

 

(a)           HVF hereby directs the Nominee to grant, and the Nominee hereby
agrees to so grant, one or more powers of attorney to Hertz, as Nominee-Servicer
and as Collateral Servicer under and as defined in the Collateral Agency
Agreement, substantially in the form of Exhibit A attached hereto (each a “Power
of Attorney”) to:

 

(i)            execute any and all documents and instruments pertaining to the
titling of all or a portion of the Nominee Vehicles in the name of the Nominee
and the licensing and registration of the Nominee Vehicles, and

 

(ii)           transfer the title to any of the Nominee Vehicles from the name
of the Nominee to the name of HVF or the name of a third party or any other
Person at any time and to execute such other documents and instruments as may be
necessary to effect any such transfer.

 

(b)           The Nominee hereby agrees to revoke such Power of Attorney at any
time at the written direction of HVF or the POA Revocation Party, and if the
Nominee so revokes the Power of Attorney, the Nominee hereby agrees to grant a
Power of Attorney relating to the Nominee Vehicles to or at the direction of HVF
or the POA Revocation Party, as applicable.

 

SECTION 2.3             Collateral Agent Powers of Attorney.  The Collateral
Agent hereby grants to the Nominee a power of attorney, substantially in the
form of Exhibit [C] to the Collateral Agency Agreement, to take any and all
actions, in the name of the Collateral Agent, (i) to note the Collateral Agent
as the holder of a first lien on the Certificates of Title for the Nominee
Vehicles subject to the Collateral Agency Agreement, and/or otherwise ensure
that the first lien shown on any and all such Certificates of Title is in the
name of the Collateral Agent and (ii) to release the Collateral Agent’s Lien on
any such Certificate of Title in connection with the release of any such Nominee
Vehicle from the Lien of the Collateral Agency Agreement in accordance with
Section 2.7 of the Collateral Agency Agreement.  Nothing in this Agreement shall
be construed as authorization from the Collateral Agent to the Nominee to
release any Lien on any such Certificates of Title except in compliance with the
terms of the Collateral Agency Agreement.  The parties hereto agree that Hertz,
as Collateral Servicer under the Collateral Agency Agreement, will perform all
activities set forth in subsections (i) and (ii) above on behalf of the Nominee.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

 

INTERESTS IN THE NOMINEE VEHICLES

 

SECTION 3.1             Interests in the Nominee Vehicles.  Notwithstanding the
fact that title to the Nominee Vehicles will be recorded in the name of the
Nominee and that the Collateral Agent will be noted as the lienholder on the
titles with respect to certain of the Nominee Vehicles pursuant to the
Collateral Agency Agreement, the parties hereto each hereby acknowledge that:

 

(a)           except as set forth in subsection (b) below, HVF is entitled to
all incidents, benefits and risks of ownership of the Nominee Vehicles,
including, without limitation, the sole right to operate, rent, sell, lease and
otherwise transfer and dispose of the Nominee Vehicles; and

 

(b)           the Nominee has no direct or indirect ownership or other interest
in the Nominee Vehicles, except such rights and obligations with respect to the
Nominee Vehicles as are required by the appointment of the Nominee as nominee
titleholder with respect to the Nominee Vehicles as set forth herein.

 

ARTICLE IV

 

TRANSFER OF TITLE

 

SECTION 4.1             Transfer of Title for the Nominee Vehicles Pledged. 
With respect to each Nominee Vehicle that is pledged to the Collateral Agent
pursuant to the Collateral Agency Agreement (as evidenced in the Collateral
Servicer’s records pursuant to the Collateral Agency Agreement) as of any date
of determination, the Nominee hereby agrees on any such date to transfer title
to any such Nominee Vehicle at the direction of HVF, the Collateral Agent or
Nominee-Servicer from the name of the Nominee to the name of HVF, any Affiliate
of HVF or an unaffiliated third party identified by HVF, the Collateral Agent or
the Nominee-Servicer.

 

SECTION 4.2             Transfer of Title for the Nominee Vehicles Not Pledged. 
With respect to each Nominee Vehicle that is not pledged to the Collateral Agent
pursuant to the Collateral Agency Agreement as of any date of determination, the
Nominee hereby agrees on any such date to transfer title to any such Nominee
Vehicle at the direction of HVF or the POA Revocation Party.

 

SECTION 4.3             Limits on Nominee Ability to Transfer Nominee Vehicles. 
The Nominee hereby agrees not to transfer title to any Nominee Vehicle from the
name of the Nominee other than as directed by HVF or the POA Revocation Party
pursuant to Sections 4.1 and 4.2 above.

 

ARTICLE V

 

EXPENSES

 

SECTION 5.1             HVF Fees and Expenses.  HVF shall be responsible for
causing the payment of any registration fees, title fees, license fees or other
similar governmental fees and taxes (including the cost of any recording or
registration fees or other similar governmental

 

7

--------------------------------------------------------------------------------


 

charges payable with respect to the notation on the title of the interest of the
Collateral Agent) and all costs and expenses in connection with the transfer of
title of, or reflection of the interest of any lienholder in, any of the Nominee
Vehicles (collectively, “Title Fees and Costs”).  The Nominee-Servicer may, but
is not required to, pay the Title Fees and Costs on behalf of the Nominee;
provided that, if the Nominee-Servicer pays such Title Fees and Costs on behalf
of the Nominee, the Nominee-Servicer shall be entitled to monies received by the
Nominee in respect thereof from HVF.

 

SECTION 5.2             Submission of Monthly Bills.  The Nominee or, on behalf
of the Nominee, the Nominee-Servicer, shall submit a monthly bill to HVF for any
Title Fees and Costs incurred by the Nominee in respect of the Nominee Vehicles
during the calendar month immediately preceding each Nominee Determination
Date.  Payments shall be due on the following Nominee Payment Date.  Such
payments shall be made to or at the direction of the Nominee.

 

ARTICLE VI

 

[RESERVED]

 

ARTICLE VII

 

FEES

 

SECTION 7.1             Nominee Fee.  As compensation for services performed by
the Nominee pursuant to this Agreement, HVF shall pay a fee of [$  ] to the
Nominee, payable [annually on an accrual basis], on the Nominee Payment Date
falling in December of each calendar year during the term of this Agreement.

 

SECTION 7.2             Nominee-Servicer Fee.  As compensation for the services
performed by the Nominee-Servicer pursuant to this Agreement, HVF shall pay a
fee of $[  ] to the Nominee-Servicer on the Nominee Payment Date falling in
December of each calendar year during the term of this Agreement.

 

ARTICLE VIII

 

ACKNOWLEDGEMENTS

 

SECTION 8.1             Acknowledgements.  The Nominee and HVF hereby
acknowledge the following with respect to each Nominee Vehicle that is pledged
to the Collateral Agent pursuant to the Collateral Agency Agreement:

 

(a)           pursuant to the Collateral Agency Agreement, HVF may assign,
pledge and grant to the Collateral Agent a security interest in any and all of
the right, title and interest of HVF in and to, among other things, (i) any or
all of the Nominee Vehicles and all proceeds thereof, (ii) any or all
manufacturer programs to the extent relating to the Nominee Vehicles and
(iii) this Agreement to the extent relating to the Nominee Vehicles; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 the Collateral Agent, as assignee of HVF’s
rights hereunder pursuant to the Collateral Agency Agreement, shall be entitled
to enforce such rights against the Nominee.

 

ARTICLE IX

 

FURTHER ASSURANCES

 

SECTION 9.1                     Further Assurances.  Each of the parties hereto
shall, from time to time, execute and deliver such further instruments and
render such further assistance as any other party may reasonably request in
order to carry out the transactions contemplated herein or to protect the
interests of the parties hereto in the Nominee Vehicles in accordance with the
terms hereof; provided however that, such instruments will be prepared by HVF
and all costs and expenses in connection with such execution, delivery or other
assistance will be borne by HVF.

 

ARTICLE X

 

REMITTANCE OF PROCEEDS

 

SECTION 10.1              Remittance of Proceeds.  In the event that the Nominee
receives any payments or proceeds in respect of any Nominee Vehicles other than
any payments received pursuant to Section 5.2 or Section 7.1, the Nominee shall
promptly upon receipt, but in no event later than two (2) business days from
receipt, (i) with respect to any such payments or proceeds that relate to a
Nominee Vehicle that is pledged to the Collateral Agent pursuant to the
Collateral Agency Agreement (as evidenced in the Collateral Servicer’s records
pursuant to the Collateral Agency Agreement), deposit such payments or proceeds
in accordance with the Collateral Agency Agreement or (ii) with respect to any
payment or proceeds that relate to a Nominee Vehicle that is not pledged to the
Collateral Agent pursuant to the Collateral Agency Agreement, remit such
payments or proceeds to or at the direction of HVF with respect to such Nominee
Vehicle.

 

ARTICLE XI

 

CERTAIN COVENANTS

 

SECTION 11.1              Limits on Activity of Nominee.  The Nominee hereby
agrees (i) that it will not engage in any business or other activity other than
(A) acting as titleholder of record for the Nominee Vehicles and (B) entering
into documents related to various financing arrangements related to the Nominee
Vehicles, and (ii) that it will not own any property or hold title to any
vehicles other than the Nominee Vehicles (other than rights under contracts
incidental to the Nominee’s appointment as nominee titleholder with respect to
the Nominee Vehicles).(1)

 

SECTION 11.2              Liens and Indebtedness.  The Nominee shall not incur
any Indebtedness or otherwise do any act that would subject it, the Nominee
Vehicles or any of its assets to any Lien (other than Permitted Liens), and the
Nominee agrees not to permit any Lien (other than Permitted Liens) to be created
or suffer to exist any Lien (other than Permitted Liens) on the

 

--------------------------------------------------------------------------------

(1)  Hertz to review and confirm.

 

9

--------------------------------------------------------------------------------


 

Nominee Vehicles or the proceeds thereof.  The Nominee shall use its best
efforts to remove any Lien (other than a Permitted Lien) that attaches to any
Nominee Vehicle.

 

SECTION 11.3              Compliance.  The Nominee agrees to comply in all
material respects with all Requirements of Law except to the extent that the
failure to comply with such Requirements of Law is not reasonably likely to have
a Material Adverse Effect.

 

SECTION 11.4              Notices of Proceedings.  Promptly upon becoming aware
thereof, the Nominee agrees to give HVF, Hertz and the Collateral Agent written
notice of the commencement or existence of any proceeding by or before any
Governmental Authority against or affecting the Nominee that is reasonably
likely to have a Material Adverse Effect.

 

SECTION 11.5              Maintenance of Separate Existence.  The Nominee
acknowledges its receipt of a copy of that certain opinion letter issued by [  ]
dated [  ] addressing the issue of substantive consolidation as it may relate to
each of Hertz, the Nominee and HVF.  The Nominee hereby agrees to maintain in
place all policies and procedures in all material respects, and take and
continue to take all action, described in the factual assumptions set forth in
such opinion letter and relating to such Person, except as may be confirmed as
not required in a subsequent or supplemental opinion of [  ] or other law firm
of recognized national standing that is counsel to Hertz, the Nominee and/or HVF
addressing the issue of substantive consolidation as it may relate to each of
Hertz, the Nominee and HVF.

 

ARTICLE XII

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

SECTION 12.1              Representations, Warranties and Covenants.  The
Nominee represents, warrants and covenants as follows:

 

(a)                                 It is a limited liability company duly
formed, validly existing and in good standing under the laws of [  ].  It is
duly qualified to do business as a foreign limited liability company and in good
standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations
hereunder make such qualification necessary.

 

(b)                                 It has all requisite power and authority to
execute, deliver and perform this Agreement and to carry out the provisions
hereof.  Its execution, delivery and performance of this Agreement have been
duly authorized by all necessary action on its part, and this Agreement has been
duly executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with the terms of this
Agreement, except as the same may be limited by (i) applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors rights and (ii) general principles of equity.

 

(c)                                  There are no actions, suits, investigations
or proceedings pending or, to its knowledge after reasonable inquiry, threatened
against it before any Governmental Authority that question the validity or
enforceability of this Agreement or any action taken or to be taken pursuant
hereto, or that, if adversely determined, would materially affect its execution,
delivery and performance of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Neither it nor any of its properties or
assets are subject to any contract or agreement, any provision of its
certificate of formation or the Nominee LLC Agreement, or other restriction, any
law or any order, rule, ruling, certificate, license, regulation, judgment,
injunction or demand of any country, state, territory or political subdivision
thereof or of any Governmental Authority that would materially affect its
execution, delivery and performance of this Agreement.

 

(e)                                  The valid and binding execution, and
delivery of, and compliance with, this Agreement will not contravene any
provision of any presently effective law, rule, regulation, decree, ruling,
judgment, order or injunction applicable to or binding upon it or of its
certificate of formation or the Nominee LLC Agreement or any contract or
agreement to which it is a party or by which its property or assets are bound,
the contravention of any of which would materially impair the valid and binding
nature of, or its ability to perform, any of its obligations under this
Agreement.

 

(f)                                   It is not, and is not controlled by, an
“investment company” within the meaning of, and is not required to register as
an “investment company” under, the Investment Company Act.

 

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.1              No Third Party Beneficiaries.  This Agreement will not
confer any rights or remedies upon any Person other than the parties hereto and
their respective successors and permitted assigns.

 

SECTION 13.2              Entire Agreement.  This Agreement and the other
agreements specifically referenced herein constitute the entire agreement among
the parties hereto and supersede any prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they related in any way to the subject matter hereof.

 

SECTION 13.3              Succession and Assignment.  This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Except as provided in Section 8.1, the
parties hereto may not assign either this Agreement or any of their respective
rights, interest, or obligations hereunder without the prior written approval of
the other parties.

 

SECTION 13.4              Delegation.  Notwithstanding anything to the contrary
contained in this Agreement, the Nominee-Servicer may delegate to any Affiliate
of the Nominee-Servicer the performance of the Nominee-Servicer’s obligations as
Nominee-Servicer pursuant to this Agreement (but the Nominee-Servicer shall
remain fully liable for its obligations under this Agreement).

 

SECTION 13.5              Counterparts.  This Agreement may be executed in
separate counterparts including in electronic form and by different parties on
different counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by

 

11

--------------------------------------------------------------------------------


 

facsimile transmission or electronic transmission (in “.pdf” format) shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 13.6              Headings.  The section, subsection and other headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

 

SECTION 13.7              Notices.  All notices, requests, demands, claims and
other communications hereunder will be in writing.  Any notice, request demand,
claim, or other communication hereunder will be deemed duly given if it is sent
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

 

If to the Nominee-Servicer, HVF or the Nominee:

 

225 Brae Boulevard
Park Ridge, NJ 07656
Attention:  Treasury Department
Telephone no. (201) 307-2000
Facsimile no. (201) 307-2746

 

If to the Trustee:

 

The Bank of New York Mellon Trust Company, N.A.
2 North LaSalle Street, Suite 1020
Chicago, IL 60602
Attention:  Corporate Trust Administration — Structured Finance
Telephone no. (312) 827-8569
Facsimile no. (312) 827-8562

 

Any party hereto may give any notice, request, demand, claim, or other
communication hereunder using any other means (including personal delivery,
expedited courier, messenger service, telecopy, telex, ordinary mail, or
electronic mail), but no such notice, request, demand, claim, or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient.  Any party hereto may change the
address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein as set forth.

 

SECTION 13.8              GOVERNING LAW.  THIS AGREEMENT AND ALL MATTERS ARISING
OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE DOMESTIC LAW OF THE STATE OF NEW YORK.

 

SECTION 13.9              Amendments and Waivers.  No amendment of any provision
of this Agreement will be valid unless the same will be in writing and signed by
each of the parties hereto.  No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or

 

12

--------------------------------------------------------------------------------


 

subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

SECTION 13.10       Severability.  Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

SECTION 13.11       Nonpetition Covenants.  Each of the Nominee, HVF, Hertz and
the Collateral Agent hereby covenants and agrees that, prior to the date that is
one year and one day after the payment in full of all of the debt obligations of
each of HVF, it will not institute against, or join with, encourage or cooperate
with any other Person in instituting against, any of the Nominee or HVF any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.  The provisions of this Section 13.11 shall survive the
termination of this Agreement

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Vehicle Title
Nominee Agreement as of the date first above written.

 

 

[RENTAL CAR FINANCE [      ]]

 

 

 

 

 

 

 

 

By

 

 

 

 

Scott Massengill

 

 

 

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

HERTZ VEHICLE FINANCING LLC

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Scott Massengill

 

 

 

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Scott Massengill

 

 

 

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Power of Attorney

 

KNOW ALL MEN BY THESE PRESENTS, that RENTAL CAR FINANCE [  ] (the “Nominee”),
under that certain Vehicle Title Nominee Agreement, dated as of [  ], by and
among the Nominee, HERTZ VEHICLE FINANCING LLC, THE HERTZ CORPORATION and THE
BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof,
the “Nominee Agreement”), does hereby make, constitute and appoint THE HERTZ
CORPORATION its true and lawful Attorney-in-Fact for it and in its name, stead
and behalf, to (a) execute any and all documents and instruments pertaining to
the titling of the Nominee Vehicles in the name of the Nominee and the licensing
and registration of motor vehicles, (b) transfer title of the Nominee Vehicles
from the name of the Nominee to the name of a third party at any time and to
execute any and all documents and instruments as may be necessary to effect any
such transfer, (c) appoint individual representatives of Hertz as
attorneys-in-fact to fulfill the purposes of this Power of Attorney and
(d) grant further powers of attorney to facilitate or effect any of the
foregoing.  This power is limited to the foregoing and specifically does not
authorize the creation of any liens or encumbrances on any of said motor
vehicles.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Nominee Agreement.

 

Each such person named as attorney-in-fact and any officers or employees of any
such person shall have the full power and authority to do and perform each and
every act and thing whatsoever, requisite, necessary or proper to be done in
furtherance of the foregoing.  This Power of Attorney is granted pursuant to,
and governed by, the Nominee Agreement.

 

This Power of Attorney shall, unless sooner terminated, revoked or extended in
accordance with the Nominee Agreement, cease upon the termination of the Nominee
Agreement. All powers of attorney for this purpose filed or executed by the
Nominee in respect of the Nominee Vehicles prior to the date hereof are hereby
revoked.

 

THIS POWER OF ATTORNEY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed on
its behalf on this            day of                 ,           .

 

 

RENTAL CAR FINANCE [  ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

STATE OF NEW YORK

)

 

: ss.:

COUNTY OF NEW YORK

)

 

Subscribed and sworn before me, a notary public, in and for said county and
state, this         day of                   , 20    .

 

 

Notary Public

 

 

 

 

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FIRST AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
RENTAL CAR FINANCE LLC

 

This First Amended and Restated Limited Liability Company Agreement (together
with the schedules attached hereto, this “Agreement”) of Rental Car Finance LLC
(the “Company”), is entered into by Dollar Thrifty Automotive Group, Inc., a
Delaware corporation, as the sole member (the “Member”).  Capitalized terms used
and not otherwise defined herein have the meanings set forth on Schedule A
hereto.

 

The Member, by execution of this Agreement, (i) hereby continues the Company as
a limited liability company pursuant to and in accordance with the Oklahoma
Limited Liability Company Act, Okla. Stat. (2011), tit. 18, §2200 et seq., as
amended from time to time, and any successor to such act (the “Act”), and this
Agreement, (ii) hereby amends and restates in its entirety the Limited Liability
Company Agreement of the Company, dated as of                           ,
20    , and (iii) hereby agrees as follows:

 

SECTION 1.                            Name.  The name of the limited liability
company continued hereby is Rental Car Finance LLC.

 

SECTION 2.                            Principal Business Office.  The principal
business office of the Company shall be located at 5330 East 31st Street, Tulsa,
Oklahoma 74135, or such other location as may hereafter be determined by the
Member.

 

SECTION 3.                            Registered Office.  The address of the
registered office of the Company in the State of Oklahoma is c/o The Corporation
Company, 1833 South Morgan Road, in the City of Oklahoma City, County of
Oklahoma, Oklahoma 73128.

 

SECTION 4.                            Registered Agent.  The name and address of
the registered agent of the Company for service of process on the Company in the
State of Oklahoma is The Corporation Company, 1833 South Morgan Road, Oklahoma
City, Oklahoma 73128.

 

SECTION 5.                            Member.  (a)  The mailing address of the
Member is set forth on Schedule B attached hereto.

 

(b)                                 Subject to Section 8(j), the Member may act
by written consent.

 

(c)                                  Notwithstanding any provision in this
Agreement to the contrary, if there is only one Member, upon the occurrence of
any event that causes the Member to cease to be a member of the Company (other
than (i) upon an assignment by the Member of all of its limited liability
company interest in the Company and the admission of the transferee pursuant to
Sections 20 and 22, or (ii) the resignation of the Member and the admission of
an additional member of the Company pursuant to Sections 21 and 22), the natural
persons acting as the Independent Directors pursuant to Section 9 shall, without

 

1

--------------------------------------------------------------------------------


 

any action of any Person and simultaneously with the Member ceasing to be a
member of the Company, automatically be admitted to the Company as Special
Members and shall continue the Company without dissolution. No Special Member
may resign from the Company or transfer its rights as Special Member unless
(i) a successor Special Member has been admitted to the Company as Special
Member by executing a counterpart to this Agreement, and (ii) such successor has
also accepted its appointment as an Independent Director pursuant to Section 9;
provided, that, any Special Member shall automatically cease to be a member of
the Company upon the admission to the Company of a substitute Member but shall
not thereby cease to be an Independent Director. A Special Member shall be a
member of the Company that has no interest in the profits, losses and capital of
the Company and has no right to receive any distributions of Company assets.
Pursuant to Section 2023 of the Act, a Special Member shall not be required to
make any capital contributions to the Company and shall not receive a limited
liability company interest in the Company. A Special Member, in its capacity as
a Special Member, may not bind the Company. Except as required by any mandatory
provision of the Act, a Special Member, in its capacity as a Special Member,
shall have no right to vote on, approve or otherwise consent to any action by,
or matter relating to, the Company, including, without limitation, the merger,
consolidation or conversion of the Company. In order to implement the future,
contingent admission to the Company of Special Members, any individual acting as
an Independent Director pursuant to Section 9 shall execute a counterpart to
this Agreement upon his or her appointment as an Independent Director. Prior to
its admission to the Company as a Special Member, any individual acting as an
Independent Director pursuant to Section 9 shall not be a member of the Company.

 

SECTION 6.                            Purposes.  (a)  The purpose to be
conducted or promoted by the Company is to engage in the following activities:

 

(i)                                     to hold title to passenger vehicles and
light-duty trucks that are owned by the Member (the “Vehicles”) or any Affiliate
of the Member;

 

(ii)                                  to execute, deliver and perform its
obligations under the Basic Documents and any other agreement or instrument
relating to the activity set forth in clause (i) above; and

 

(iii)                               to engage in any lawful act or activity and
to exercise any powers permitted to limited liability companies organized under
the laws of the State of Oklahoma that are related or incidental to the
foregoing and necessary, convenient or advisable to accomplish the foregoing.

 

(b)                                 The Company, by or through any Member,
Director or Officer on behalf of the Company, may enter into and perform its
Obligations under the Basic Documents and all documents, agreements,
certificates, or financing statements contemplated thereby or related thereto,
all without any further act, vote or approval of the Member or any Director or
Officer notwithstanding any other provision of this Agreement, the Act or
applicable law, rule or regulation.  The foregoing authorization

 

2

--------------------------------------------------------------------------------


 

shall not be deemed a restriction on the powers of any Member, Director or
Officer to enter into other agreements on behalf of the Company.

 

SECTION 7.                            Powers.  Subject to Section 8(j), the
Company, and the Board of Directors and the Officers on behalf of the Company,
(a) shall have and exercise all powers necessary, convenient or incidental to
accomplish its purposes as set forth in Section 6, and (b) shall have and
exercise all of the powers and rights conferred upon limited liability companies
formed pursuant to the Act.

 

SECTION 8.                            Management.  (a)  Board of Directors. 
Subject to Section 8(j), the business and affairs of the Company shall be
managed by or under the direction of a Board of one or more Directors designated
by the Member.  Subject to Section 9, the Member may determine at any time in
its sole and absolute discretion the number of Directors to constitute the
Board.  The authorized number of Directors may be increased or decreased by the
Member at any time in its sole and absolute discretion, upon notice to all
Directors, and subject in all cases to Section 9.  The initial number of
Directors shall be four (4), two (2) of which shall be Independent Directors
pursuant to Section 9.  Each Director elected, designated or appointed by the
Member shall hold office until a successor is elected and qualified or until
such Director’s earlier death, resignation, expulsion or removal.  Each Director
shall execute and deliver the Management Agreement.  Directors need not be a
Member.  The initial Directors designated by the Member are listed on Schedule D
hereto.

 

(b)                                 Powers.  Subject to Section 8(j), the Board
of Directors shall have the power to do any and all acts necessary, convenient
or incidental to or for the furtherance of the purposes described herein,
including all powers, statutory or otherwise.  Subject to Section 6, the Board
of Directors has the authority to bind the Company.

 

(c)                                  Meeting of the Board of Director.  The
Board of Directors of the Company may hold meetings, both regular and special,
within or outside the State of Oklahoma.  Regular meetings of the Board may be
held at such time and at such place as shall from time to time be determined by
the Board.  Special meetings of the Board may be called by the President on not
less than one day’s notice to each Director by telephone, facsimile, mail,
telegram or any other means of communication, and special meetings shall be
called by the President or Secretary in like manner and with like notice upon
the written request of any one or more of the Directors.

 

(d)                                 Quorum; Acts of the Board.  At all meetings
of the Board, a majority of the Directors shall constitute a quorum for the
transaction of business and, except as otherwise provided in any other provision
of this Agreement, the act of a majority of the Directors present at any meeting
at which there is a quorum shall be the act of the Board.  If a quorum shall not
be present at any meeting of the Board, the Directors present at such meeting
may adjourn the meeting from time to time, without notice other than
announcement at the meeting, until a quorum shall be present.  Any action
required or permitted to be taken at any meeting of the Board or of any
committee thereof may be taken without a meeting if all members of the Board or
committee, as the

 

3

--------------------------------------------------------------------------------


 

case may be, consent thereto in writing, and the writing or writings are filed
with the minutes of proceedings of the Board or committee, as the case may be.

 

(e)                                  Electronic Communications.  Members of the
Board, or any committee designated by the Board, may participate in meetings of
the Board, or any committee, by means of telephone conference or similar
communications equipment that allows all persons participating in the meeting to
hear each other, and such participation in a meeting shall constitute presence
in person at the meeting.  If all the participants are participating by
telephone conference or similar communications equipment, the meeting shall be
deemed to be held at the principal place of business of the Company.

 

(f)                                   Committees of Directors.  (i)  The Board
may, by resolution passed by a majority of the whole Board, designate one or
more committees, each committee to consist of one or more of the Directors of
the Company.  The Board may designate one or more Directors as alternate members
of any committee, who may replace any absent or disqualified member at any
meeting of the committee.

 

(ii)                                  In the absence or disqualification of a
member of a committee, the member or members thereof present at any meeting and
not disqualified from voting, whether or not such members constitute a quorum,
may unanimously appoint another member of the Board to act at the meeting in the
place of any such absent or disqualified member.

 

(iii)                               Any such committee, to the extent provided
in a resolution of the Board, shall have and may exercise all the powers and
authority of the Board in the management of the business and affairs of the
Company.  Such committee or committees shall have such name or names as may be
determined from time to time by resolution adopted by the Board.  Each committee
shall keep regular minutes of its meetings and report the same, to the Board
when required.

 

(g)                                  Compensation of Directors; Expenses.  The
Board shall have the authority to fix the compensation of Directors.  The
Directors may be paid their expenses, if any, of attendance at meetings of the
Board, which may be a fixed sum for attendance at each meeting of the Board or a
stated salary as Director.  No such payment shall preclude any Director from
serving the Company in any other capacity and receiving compensation therefor. 
Members of special or standing committees may be allowed like compensation for
attending committee meetings.

 

(h)                                 Removal of Directors.  Unless otherwise
restricted by law and subject to Section 9, any Director or the entire Board of
Directors may be removed or expelled, with or without cause, at any time by the
Member, and any vacancy caused by any such removal or expulsion may be filled by
action of the Member.

 

(i)                                     Directors as Agents.  To the extent of
their powers set forth in this Agreement and subject to Section 8(j), the
Directors are agents of the Company for the purpose of the Company’s business,
and the actions of the Directors taken in accordance

 

4

--------------------------------------------------------------------------------


 

with such powers set forth in this Agreement shall bind the Company.  Except as
provided in this Agreement, a Director may not bind the Company.

 

(j)                                    Limitations on the Company’s Activities.

 

(i)                                     This Section 8(j) is being adopted in
order to comply with certain provisions required in order to qualify the Company
as a “special purpose entity”.

 

(ii)                                  The Member shall not, so long as any Note
Obligation is outstanding, amend, alter, change or repeal the definition of
“Independent Director” or Sections 5(c), 6, 7, 8, 9, 15, 19, 20, 21, 22, 23, 24,
25 or 30 or Schedule A of this Agreement without the unanimous written consent
of the Board (including the Independent Directors).  Subject to this Section
8(j), the Member reserves the right to amend, alter, change or repeal any
provisions contained in this Agreement in accordance with Section 30.

 

(iii)                               Notwithstanding any other provision of this
Agreement and any provision of law that otherwise so empowers the Company, the
Member, the Board, any Officer or any other Person, neither the Member nor the
Board nor any Officer nor any other Person shall be authorized or empowered, nor
shall they permit the Company, without the prior unanimous written consent of
the Member and the Board (including the Independent Directors), to take any
Material Action; provided, that, the Board may not vote on, or authorize the
taking of, any Material Action unless there are at least two Independent
Directors then serving in such capacity.

 

(iv)                              So long as any Note Obligation is outstanding,
the Board and the Member shall cause the Company to do or cause to be done all
things necessary to preserve and keep in full force and effect its existence,
rights (charter and statutory) and franchises; provided, that, the Company shall
not be required to preserve any such right or franchise if:  (1) the Board shall
determine that the preservation thereof is no longer desirable for the conduct
of its business and that the loss thereof is not disadvantageous in any material
respect to the Company and (2) the Rating Agency Condition with respect to each
Series of Notes is satisfied.  The Board also shall cause the Company to:

 

(A)                               maintain its own separate books and records
and bank accounts;

 

(B)                               at all times hold itself out to the public and
all other Persons as a legal entity separate from the Member and any other
Person;

 

(C)                               have a Board of Directors separate from that
of the Member and any other Person;

 

5

--------------------------------------------------------------------------------


 

(D)                               file its own tax returns, if any, as may be
required under applicable law, to the extent (1) not part of a consolidated
group filing a consolidated return or returns, or (2) not treated as a division
for tax purposes of another taxpayer, and pay any taxes so required to be paid
under applicable law;

 

(E)                                except as contemplated by the Basic
Documents, not commingle its assets with assets of any other Person;

 

(F)                                 conduct its business in its own name and
strictly comply with all organizational formalities to maintain its separate
existence;

 

(G)                               maintain separate financial statements;

 

(H)                              pay its own liabilities only out of its own
funds;

 

(I)                                   maintain an arm’s length relationship with
its Affiliates and the Member;

 

(J)                                   pay the salaries of its own employees, if
any;

 

(K)                              not hold out its credit or assets as being
available to satisfy the obligations of others;

 

(L)                                allocate fairly and reasonably any overhead
for shared office space;

 

(M)                            use separate invoices and checks;

 

(N)                               except as contemplated by the Basic Documents,
not pledge its assets for the benefit of any other Person;

 

(O)                               correct any known misunderstanding regarding
its separate identity;

 

(P)                                 maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities;

 

(Q)                               cause its Board of Directors to meet at least
annually or act pursuant to written consent and keep minutes of such meetings
and actions and observe all other Oklahoma limited liability company
formalities; and

 

(R)                               not acquire any securities of the Member.

 

6

--------------------------------------------------------------------------------


 

Failure of the Company, or the Board on behalf of the Company, to comply with
any of the foregoing covenants shall not affect the status of the Company as a
separate legal entity or the limited liability of the Member, the Special
Members, if any, and the Directors.

 

(v)                                 So long as any Note Obligation is
outstanding, the Board shall not cause or permit the Company to:

 

(A)                               guarantee any obligation of any Person,
including any Affiliate;

 

(B)                               engage, directly or indirectly, in any
business other than the actions required or permitted to be performed under
Section 6, the Basic Documents or this Section 8(j);

 

(C)                               incur, create or assume any indebtedness other
than the Obligations or as otherwise expressly permitted under the Basic
Documents;

 

(D)                               make or permit to remain outstanding any loan
or advance to, or own or acquire any stock or securities of, any Person except
as permitted by the Basic Documents;

 

(E)                                to the fullest extent permitted by law,
engage in any consolidation, merger or asset sale other than such activities as
are expressly permitted pursuant to any provision of the Basic Documents; or

 

(F)                                 form, acquire or hold any subsidiary
(whether corporate, partnership, limited liability company or other).

 

SECTION 9.                            Independent Director.  As long as any Note
Obligation is outstanding, the Member shall cause the Company at all times to
have at least two Independent Directors who will be appointed by the Member.  To
the fullest extent permitted by Section 2017 of the Act, the Independent
Directors shall consider only the interests of the Company, including its
respective creditors, in acting or otherwise voting on the matters referred to
in Section 8(j)(iii).  No resignation or removal of an Independent Director, and
no appointment of a successor Independent Director, shall be effective until the
successor Independent Director shall have accepted his or her appointment by a
written instrument, which may be a counterpart signature page to the Management
Agreement.  All right, power and authority of an Independent Director shall be
limited to the extent necessary to exercise those rights and perform those
duties specifically set forth in this Agreement.  No Independent Director shall
at any time serve as trustee in bankruptcy for any Affiliate of the Company.

 

7

--------------------------------------------------------------------------------


 

SECTION 10.                     Officers.  (a)  Officers.  The initial Officers
of the Company designated by the Member are listed on Schedule E hereto.  The
additional or successor Officers of the Company shall be chosen by the Board and
shall consist of at least a President, a Secretary and a Treasurer.  The Board
of Directors may also choose one or more Vice Presidents, Assistant Secretaries
and Assistant Treasurers.  One or more Vice Presidents may be designated a Vice
President, Fleet Operations.  Any number of offices may be held by the same
person.  The Board may appoint such other Officers and agents as it shall deem
necessary or advisable who shall hold their offices for such terms and shall
exercise such powers and perform such duties as shall be determined from time to
time by the Board.  The salaries of all Officers and agents of the Company shall
be fixed by or in the manner prescribed by the Board.  The Officers of the
Company shall hold office until their successors are chosen and qualified. Any
Officer elected or appointed by the Board may be removed at any time, with or
without cause, by the affirmative vote of a majority of the Board.  Any vacancy
occurring in any office of the Company shall be filled by the Board.

 

(b)                                 President.  The President shall be the chief
executive officer of the Company, shall preside at all meetings of the Board,
shall be responsible for the general and active management of the business of
the Company and shall see that all orders and resolutions of the Board are
carried into effect.  The President or any other Officer authorized by the
President or the Board shall execute all bonds, mortgages and other contracts,
except:  (i) where required or permitted by law or this Agreement to be
otherwise signed and executed, including Section 6(b); (ii) where signing and
execution thereof shall be expressly delegated by the Board to some other
Officer or agent of the Company; and (iii) as otherwise permitted in
Section 10(c).

 

(c)                                  Vice President.  In the absence of the
President or in the event of the President’s inability to act, the Vice
President, if any (or in the event there be more than one Vice President, the
Vice Presidents in the order designated by the Directors, or in the absence of
any designation, then in the order of their election), shall perform the duties
of the President, and when so acting, shall have all the powers of and be
subject to all the restrictions upon the President.  The Vice Presidents, if
any, shall perform such other duties and have such other powers as the Board may
from time to time prescribe.

 

(d)                                 Secretary and Assistant Secretary.  The
Secretary shall be responsible for filing legal documents and maintaining
records for the Company.  The Secretary shall attend all meetings of the Board
and record all the proceedings of the meetings of the Company and of the Board
in a book to be kept for that purpose and shall perform like duties for the
standing committees when required.  The Secretary shall give, or shall cause to
be given, notice of all meetings of the Member, if any, and special meetings of
the Board, and shall perform such other duties as may be prescribed by the Board
or the President, under whose supervision the Secretary shall serve.  The
Assistant Secretary, or if there be more than one, the Assistant Secretaries in
the order determined by the Board (or if there be no such determination, then in
order of their election), shall, in the absence of the Secretary or in the event
of the Secretary’s inability to act, perform

 

8

--------------------------------------------------------------------------------


 

the duties and exercise the powers of the Secretary and shall perform such other
duties and have such other powers as the Board may from time to time prescribe.

 

(e)                                  Treasurer and Assistant Treasurer.  The
Treasurer shall have the custody of the Company funds and securities and shall
keep full and accurate accounts of receipts and disbursements in books belonging
to the Company and shall deposit all moneys and other valuable effects in the
name and to the credit of the Company in such depositories as may be designated
by the Board.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Board, taking proper vouchers for such disbursements, and shall
render to the President and to the Board, at its regular meetings or when the
Board so requires, an account of all of the Treasurer’s transactions and of the
financial condition of the Company.  The Assistant Treasurer, or if there shall
be more than one, the Assistant Treasurers in the order determined by the Board
(or if there be no such determination, then in the order of their election),
shall, in the absence of the Treasurer or in the event of the Treasurer’s
inability to act, perform the duties and exercise the powers of the Treasurer
and shall perform such other duties and have such other powers as the Board may
from time to time prescribe.

 

(f)                                   Officers as Agents.  The Officers, to the
extent of their powers set forth in this Agreement or otherwise vested in them
by action of the Board not inconsistent with this Agreement, are agents of the
Company for the purpose of the Company’s business and, subject to Section 8(j),
the actions of the Officers taken in accordance with such powers shall bind the
Company.

 

(g)                                  Duties of Board and Officers.  Except to
the extent otherwise provided herein and as expressly modified by Section 9
hereof, in exercising his or her rights and performing his or her duties under
this Agreement, each Director and Officer shall have a fiduciary duty of loyalty
and care similar to that of directors and officers of business corporations
organized under the Oklahoma General Corporation Act.

 

SECTION 11.                     Limited Liability.  Except as otherwise
expressly provided by the Act, the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be the debts,
obligations and liabilities solely of the Company, and neither the Member nor
the Special Members, if any, nor any Director or Officer shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member, Special Member, Director or Officer of the Company.

 

SECTION 12.                     Capital Contributions.  The Member has made a
capital contribution to the Company in the amount of $1,000, as listed on
Schedule B attached hereto.  In accordance with Section 5(c), no Special Member
shall be required to make any capital contributions to the Company.

 

SECTION 13.                     Additional Contributions.  The Member is not
required to make any additional capital contribution to the Company.  However,
the Member may make capital contributions to the Company at any time.  The
provisions of this

 

9

--------------------------------------------------------------------------------


 

Agreement, including this Section 13, are intended solely to benefit the Member
and the Special Members, if any, and, to the fullest extent permitted by law,
shall not be construed. as conferring any benefit upon any creditor of the
Company (and no such creditor of the Company shall be a third-party beneficiary
of this Agreement) and the Member and the Special Members, if any, shall not
have any duty or obligation to any creditor of the Company to make any
contribution to the Company or to issue any call for capital pursuant to this
Agreement.  All or any part of additional capital contributions may be returned
to the Member subject to the terms of the Basic Documents.

 

SECTION 14.                     Allocation of Profits and Losses.  The Company’s
profits and losses shall be allocated to the Member.

 

SECTION 15.                     Distributions.  Distributions shall be made to
the Member at the times and in the aggregate amounts determined by the Member. 
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not be permitted or required to make a distribution to the Member
on account of its interest in the Company if such distribution would violate the
Act or any other applicable law or any Basic Document.

 

SECTION 16.                     Books and Records.  The Board shall keep or
cause to be kept complete and accurate books of account and records with respect
to the Company’s business.  The books of the Company shall at all times be
maintained by the Board.  The Member and its duly authorized representatives
shall have the right to examine the Company books, records and documents during
normal business hours.  The Company’s books of account shall be kept using the
method of accounting determined by the Member.  The Company’s independent
auditor, if any, shall be an independent public accounting fine selected by the
Member.

 

SECTION 17.                     Reports.  (a)  The Board shall use diligent
efforts to cause to be prepared and mailed to the Member, within 120 days after
the end of each fiscal year, an audited or unaudited report setting forth as of
the end of such fiscal year.

 

(i)                                     a balance sheet of the Company;

 

(ii)                                  an income statement of the Company for
such fiscal year; and

 

(iii)                               a statement of the Member’s capital account.

 

(b)                                 The Board shall, after the end of each
fiscal year, use diligent efforts to cause to be prepared and transmitted to the
Member as promptly as possible any tax information as may be reasonably
necessary to enable the Member to prepare their federal, state and local income
tax returns, if any, relating to such fiscal year.

 

SECTION 18.                     Other Business.  The Member and any Affiliate of
the Member may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others.  The

 

10

--------------------------------------------------------------------------------


 

Company shall not have any rights in or to such independent ventures or the
income or profits therefrom by virtue of this Agreement.

 

SECTION 19.                     Exculpation and Indemnification.  (a) Neither
the Member nor a Special Member, if any, nor any Officer, Director, employee or
agent of the Company nor any employee, representative, agent or Affiliate of the
Member or a Special Member, if any (collectively, the “Covered Persons”) shall
be liable to the Company or any other Person who has an interest in or claim
against the Company for any loss, damage or claim incurred by reason of any act
or omission performed or omitted by such Covered Person in good faith on behalf
of the Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Covered Person by this Agreement, except that a
Covered Person shall be liable for any such loss, damage or claim incurred by
reason of such Covered Person’s gross negligence or willful misconduct.

 

(b)                                 To the fullest extent permitted by
applicable law, a Covered Person shall be entitled to indemnification from the
Company for any loss, damage or claim incurred by such Covered Person by reason
of any act or omission performed or omitted by such Covered Person in good faith
on behalf of the Company and in a manner reasonably believed to be within the
scope of the authority conferred on such Covered Person by this Agreement,
except that no Covered Person shall be, entitled to be indemnified in respect of
any loss, damage or claim incurred by such Covered Person by reason of such
Covered Person’s gross negligence or willful misconduct with respect to such
acts or omissions; provided, that, any indemnity under this Section 19 by the
Company shall be provided out of and to the extent of Company assets only, and
no Member or Special Member, if any, shall have personal liability on account
thereof; and provided further, that so long as any Note Obligation is
outstanding no indemnity payment from funds of the Company (as distinct from
funds from other sources, such as insurance) of any indemnity under this
Section 19 shall be payable from amounts allocable to any other Person pursuant
to the Basic Documents.

 

(c)                                  To the fullest extent permitted by
applicable law, expenses (including legal fees) incurred by any Covered Person
defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Company prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Company of an undertaking
by or on behalf of the Covered Person to repay such amount if it shall be
determined that the Covered Person is not entitled to be indemnified as
authorized in this Section 19; provided, that, any such advance shall be
subordinated to any amounts payable to any other Person pursuant to the Basic
Documents.

 

(d)                                 Each Covered Person shall be fully protected
in relying in good faith upon the records of the Company and upon such
information, opinions, reports or statements presented to the Company by any
Person as to matters such Covered Person reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company, including information, opinions,
reports or statements as to the value and amount of the assets,

 

11

--------------------------------------------------------------------------------


 

liabilities, or any other facts pertinent to the existence and amount of assets
from which distributions to the Member might properly be paid.

 

(e)                                  To the extent that, at law or in equity, a
Covered Person has duties (including fiduciary duties) and liabilities relating
thereto to the Company or to any other Covered Person, a Covered Person acting
under this Agreement shall not be liable to the Company or to any other Covered
Person for its good faith reliance on the provisions of this Agreement or any
approval or authorization granted by the Company or any other Covered Person. 
The provisions of this Agreement, to the extent that they restrict the duties
and liabilities of a Covered Person otherwise existing at law or in equity, are
agreed by the Member and the Special Members to replace such other duties and
liabilities of such Covered Person.

 

(f)                                   The foregoing provisions of this
Section 19 shall survive any termination of this Agreement.

 

SECTION 20.                     Assignments.  The Member may assign in whole or
in part its limited liability company interest in the Company.  Subject to
Section 22, if a Member transfers all of its limited liability company interest
in the Company pursuant to this Section 20, the transferee shall be admitted to
the Company as a member of the Company upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of this
Agreement, which instrument may be a counterpart signature page to this
Agreement.  Such admission shall be deemed effective immediately prior to the
transfer and, immediately following such admission, the transferor Member shall
cease to be a member of the Company.  Notwithstanding anything in this Agreement
to the contrary, any successor to the Member by merger or consolidation shall,
without further act, be the Member hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Agreement and the
Company shall continue without dissolution.

 

SECTION 21.                     Resignation.  So long as any Note Obligation is
outstanding, the Member may not resign, unless as additional member of the
Company shall be admitted concurrently with or prior to such resignation to the
Company, upon its execution of an instrument signifying its agreement to be
bound by the terms and conditions of this Agreement, which instrument may be a
counterpart signature page to this Agreement.  Upon its resignation in
accordance with the requirements of this Section 21, the resigning Member shall
cease to be a member of the Company.

 

SECTION 22.                     Admission of Additional Members.  One or more
additional members of the Company may be admitted to the Company with the
written consent of the Member; provided, however, that notwithstanding the
foregoing, so long as any Note Obligation remains outstanding, no additional or
substitute Member may be admitted to the Company pursuant to Sections 20, 21 or
22 unless the Rating Agency Condition with respect to each Series of Notes is
satisfied.

 

12

--------------------------------------------------------------------------------


 

SECTION 23.                     Dissolution.  (a) Subject to Section 8(j), the
Company shall be dissolved, and its affairs shall be wound up upon the first to
occur of the following:  (i) the termination of the legal existence of the last
remaining member or the occurrence of any other event which terminates the
continued membership of the last remaining member in the Company unless the
Company is continued without dissolution in a manner permitted by this Agreement
or the Act, or (ii) the entry of a decree of judicial dissolution under
Section 2038 of the Act.  Upon the occurrence of any event that causes the last
remaining Member of the Company to cease to be a member of the Company, to the
fullest extent permitted by law, the personal representative of such Member is
hereby authorized to, and shall, within 90 days after the occurrence of the
event that terminated the continued membership of such Member in the Company,
agree in writing (i) to continue the Company, and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute Member of the Company, effective as of the occurrence of the event
that terminated the continued membership of the last remaining Member of the
Company in the Company.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the Bankruptcy of the Member or a Special Member, if any, shall not
cause the Member or any Special Member to cease to be a member of the Company
and upon the occurrence of such an event, the Company shall continue without
dissolution.

 

(c)                                  Notwithstanding any other provision of this
Agreement, each of the Member and Special Members, if any, waives any right it
might have to agree in writing to dissolve the Company upon the Bankruptcy of
the Member or any Special Member, or the occurrence of an event that causes the
Member or any Special Member to cease to be a member of the Company.

 

(d)                                 In the event of dissolution, the Company
shall conduct only such activities as are necessary to wind up its affairs
(including the sale of the assets of the Company in an orderly manner), and the
assets of the Company shall be applied in the manner, and in the order of
priority, set forth in Section 2040 of the Act.

 

(e)                                  The Company shall terminate when (i) all of
the assets of the Company, after payment of or due provision for all debts,
liabilities and Obligations of the Company shall have been distributed to the
Member in the manner provided for in this Agreement, and (ii) the Articles of
Organization shall have been canceled in the manner required by the Act.

 

SECTION 24.                     Waiver of Partition; Nature of Interest.  Except
as otherwise expressly provided in this Agreement, to the fullest extent
permitted by law, each of the Member and Special Member, if any, hereby
irrevocably waives any right or power that the Member or Special Member, if any,
might have to cause the Company or any of its assets to be partitioned, to cause
the appointment of a receiver for all or any portion of the assets of the
Company, to compel any sale of all or any portion of the assets of the Company
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or

 

13

--------------------------------------------------------------------------------


 

termination of the Company.  The Member shall not have any interest in any
specific assets of the Company, and neither Member shall have the status of a
creditor with respect to any distribution pursuant to Section 15 hereof.  The
interests of the Member in the Company is personal property.

 

SECTION 25.                     Benefits of Agreement; No Third Party Rights. 
None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or by any creditor of the Member or
the Special Members, if any, and this Agreement shall not be construed in any
respect to be a contract in whole or in part for the benefit of any third
Person, except as provided in Section 28.

 

SECTION 26.                     Severability of Provisions.  Each provision of
this Agreement shall be considered severable and if for any reason any provision
or provisions herein are determined to be invalid, unenforceable or illegal
under any existing or future law, such invalidity, unenforceability or
illegality shall not impair the operation of or affect those portions of this
Agreement which are valid, enforceable and legal.

 

SECTION 27.                     Entire Agreement.  This Agreement constitutes
the entire agreement of the parties with respect to the subject matter hereof.

 

SECTION 28.                     Binding Agreement.  Notwithstanding any other
provision of this Agreement, the Member agrees that this Agreement, including,
without limitation, Sections 6, 7, 8, 9, 19, 20, 21, 22, 23, 25, 28 and 30,
constitutes a legal, valid and binding agreement of the Member, and is
enforceable against the Member by each Independent Director, in accordance with
its terms.  In addition, the Independent Directors shall be intended
beneficiaries of this Agreement.

 

SECTION 29.                     Governing Law.  This Agreement shall be governed
by and construed under the laws of the State of Oklahoma (without regard to
conflict of laws principles), all rights and remedies being governed by said
laws.

 

SECTION 30.                     Amendments.  Subject to Section 8(j), this
Agreement may not be modified, altered, supplemented or amended except pursuant
to a written agreement executed and delivered by the Member.  Notwithstanding
anything to the contrary in this Agreement, so long as any Note Obligation is
outstanding, this Agreement may not be modified, altered, supplemented or
amended unless the Rating Agency Condition with respect to each Series of Notes
is satisfied except:  (i) to cure any ambiguity, or (ii) to convert or
supplement any provision in a manner consistent with the intent of this
Agreement and the other Basic Documents.

 

SECTION 31.                     Counterparts.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed an original of this
Agreement and all of which together shall constitute one and the same
instrument.

 

14

--------------------------------------------------------------------------------


 

SECTION 32.                     Notices.  Any notices required to be delivered
hereunder shall be in writing and personally delivered, mailed or sent by
telecopy, electronic mail or other similar form of rapid transmission, and shall
be deemed to have been duly given upon receipt (a) in the case of the Company,
to the Company at its address in Section 2, (b) in the case of the Member, to
the Member at its address as listed on Schedule B attached hereto, and (c) in
the case of either of the foregoing at such other address as may be designated
by written notice to the other party.

 

SECTION 33.                     Tax Matters.  It is intended that the Company
will not be an “association” for U.S. Federal income tax purposes.  The
President, Treasurer, Secretary, any Assistant Treasurer, any Vice President, or
any Assistant Secretary of the Company is hereby authorized to file any election
on IRS Form 8832 or successor form, or similar form under state or local law,
that is necessary to treat the Company as an entity other than an association
for tax purposes.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this First Amended and Restated Limited Liability Company
Agreement as of the          day of                       , 20    .

 

 

MEMBER:

 

 

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

INDEPENDENT DIRECTOR/SPECIAL MEMBER:

 

 

 

 

 

 

 

By:

 

 

 

[                                     ]

 

 

 

 

 

 

 

INDEPENDENT DIRECTOR/SPECIAL MEMBER:

 

 

 

 

 

 

 

By:

 

 

 

[                                     ]

 

16

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Definitions

 

A.                                    Definitions

 

When used in this Agreement, the following terms not otherwise defined herein
have the following meanings:

 

“Act” has the meaning set forth in the preamble to this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in Control of, is Controlled by or is under common Control
with such Person or is a director or officer of such Person.

 

“Agreement” means this First Amended and Restated Limited Liability Company
Agreement of the Company, together with the schedules attached hereto, as
amended, restated or supplemented or otherwise modified from time to time.

 

“Articles of Organization” means the Articles of Organization of the Company
filed with the Secretary of State of the State of Oklahoma on
                      , 20    , as amended or amended and restated from time to
time.

 

“Assignment” has the meaning set forth in the preamble to this Agreement.

 

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, (v) files an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against it in
any proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if 120 days after the commencement
of any proceeding against the Person seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, if the proceeding has not been dismissed, or if
within 60 days after the appointment without such Person’s consent or
acquiescence of a trustee, receiver or liquidator of such Person or of all or
any substantial part of its properties, the appointment is not vacated or
stayed, or within 60 days after the expiration of any such stay, the appointment
is not vacated The foregoing definition of “Bankruptcy” is intended to replace
and shall supersede and replace the definition of “Bankrupt” set forth in
Section 2001(2) of the Act.

 

1

--------------------------------------------------------------------------------


 

“Basic Documents” means this Agreement, the Management Agreement, the Nominee
Agreement, and all documents, agreements and certificates delivered in
connection therewith.

 

“Board” or “Board of Directors” means the Board of Directors of the Company.

 

“Company” means Rental Car Finance LLC, an Oklahoma limited liability company.

 

“Control” means the possession, directly or indirectly, or the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise.  “Controlling” and “Controlled”
shall have correlative meanings.  Without limiting the generality of the
foregoing, a Person shall be deemed to Control any other Person in which it
owns, directly or indirectly, a majority of the ownership interests.

 

“Covered Persons” has the meaning set forth in Section 19(a).

 

“Directors” means the Persons elected or appointed to the Board of Directors
from time to time by the Member, including the Independent Directors.  A
Director is hereby designated as a “manager” of the Company within the meaning
of Section 2001(13) of the Act.

 

“DTAG” means Dollar Thrifty Automotive Group, Inc., a Delaware corporation and
its successors.

 

“HVF” means Hertz Vehicle Financing LLC, a Delaware limited liability company,
and its successors.

 

“Indenture” means the Fourth Amended and Restated Base Indenture, executed as of
October [29], 2013, between HVF and The Bank of New York Mellon Trust Company,
N.A., as trustee, as amended, restated or supplemented or otherwise modified
from time to time.

 

“Independent Director” means a director who is not currently and has not been
during the five years prior to his or her appointment as Independent Director
(a) a director, officer, employee, Affiliate, franchisee, major customer or
major supplier of Hertz or any of its Affiliates (other than in his or her
capacity as Independent Director hereunder or with respect to any special
purpose vehicle Affiliate), (b) any Person owning beneficially, directly or
indirectly, any outstanding shares of common stock of Hertz or any of its
Affiliates or (c) a director, officer, employee, member, partner or member of
the immediate family of, or a Person otherwise owning a direct or indirect
ownership interest in, any Person described in clauses (a) or (b).  The terms
“major customer” and “major supplier” shall mean a Person who is a customer or
supplier,

 

2

--------------------------------------------------------------------------------


 

respectively, of Hertz or any of Hertz’s Affiliates and who conducts business
with Hertz or any of its Affiliates to such a significant extent as would
reasonably be expected to influence the decisions of such Person or any Person
described in clause (c) with respect to such Person, in any such case, in his or
her capacity as a director of Hertz or any of its Affiliates (including the
Company).

 

“Management Agreement” means the agreement of the Directors substantially in the
form attached hereto as Schedule C.  The Management Agreement shall be deemed
incorporated into, and a part of, this Agreement.

 

“Material Action” means to consolidate or merge the Company with or into any
Person, or sell all or substantially all of the assets of the Company, or to
institute proceedings to have the Company be adjudicated bankrupt or insolvent,
or consent to, encourage, or cooperate with, the institution of bankruptcy or
insolvency proceedings against the Company or file a petition seeking, or
consent to, reorganization or relief with respect to the Company under any
applicable federal or state law relating to bankruptcy, or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator (or other
similar official) of the Company or a substantial part of its property, or make
any assignment for the benefit of creditors of the Company, or admit in writing
the Company’s inability to pay its debts generally as they become due, or take
action in furtherance of any such action, or, to the fullest extent permitted by
law, dissolve, terminate or liquidate the Company.

 

“Member” means DTAG, and includes any Person admitted as an additional member of
the Company or a substitute member of the Company pursuant to the provisions of
this Agreement, each in their capacity as a member of the Company; provided,
that, the term “Member” shall not include any Special Member.

 

“Nominee Agreement” means the Vehicle Title Nominee Agreement, dated as of
                  , 20    , among Hertz, as nominee servicer, HVF, as a
nominating party, the Company and The Bank of New York Mellon Trust Company,
N.A., as collateral agent, as amended, restated, modified or supplemented from
time to time in accordance with its terms.

 

“Note Obligations” shall mean the indebtedness, liabilities and obligations of
HVF under or in connection with the Indenture, the Basic Documents or any
related agreement in effect as of any date of determination.

 

“Notes” means notes issued by HVF pursuant to the Indenture.

 

“Obligations” shall mean the indebtedness, liabilities and obligations of the
Company under or in connection with this Agreement, the other Basic Documents or
any related document in effect as of any date of determination.

 

“Officer” means an officer of the Company described in Section 10.

 

3

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, limited partnership, limited liability partnership,
association, joint stock company, trust, unincorporated organization, or other
organization, whether or not a legal entity, and any governmental authority.

 

“Rating Agency Condition” with respect to any Series of Notes, has the meaning
set forth in the applicable Series Supplement.

 

“Series” means any series of Notes issued by HVF.

 

“Series Supplement” means a supplement to the Indenture that authorizes a
particular Series of Notes.

 

“Special Member” means, upon such person’s admission to the Company as a member
of the Company pursuant to Section 5(c), any person acting as an Independent
Director, in such person’s capacity as a member of the Company.  A Special
Member shall only have the rights and duties expressly set forth in this
Agreement.

 

“Vehicles” has the meaning set forth in Section 6 of this Agreement.

 

B.                                    Rules of Construction

 

Definitions in this Agreement apply equally to both the singular and plural
forms of the defined terms.  The words “include” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The terms “herein,” “hereof’
and “hereunder” and other words of similar import refer to this Agreement as a
whole and not to any particular Section, paragraph or subdivision.  The
Section titles appear as a matter of convenience only and shall not affect the
interpretation of this Agreement.  All Section, paragraph, clause, Exhibit or
Schedule references not attributed to a particular document shall be references
to such parts of this Agreement.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Members

 

Name

 

Mailing Address

 

Agreed Value of
Capital
Contribution

 

Membership
Interest

 

Dollar Thrifty Automotive Group, Inc.

 

5330 East 31st Street
Tulsa, Oklahoma 74135

 

$

1,000

 

100

%

 

5

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Management Agreement

 

[                            ], 20    

 

For good and valuable consideration, each of the undersigned persons, who have
been designated as directors of Rental Car Finance LLC, an Oklahoma limited
liability company (the “Company”), in accordance with the First Amended and
Restated Limited Liability Company Agreement of the Company, dated as of
                    , 20     as it may be amended or restated from time to time
(the “LLC Agreement”), hereby agree as follows:

 

1.  Each of the undersigned accepts such person’s rights and authority as a
Director (as defined in the LLC Agreement) under the LLC Agreement and agrees to
perform and discharge such person’s duties and obligations as a Director under
the LLC Agreement, and further agrees that such rights, authorities, duties and
obligations under the LLC Agreement shall continue until such person’s successor
as a Director is elected and qualified or until such person’s resignation or
removal as a Director in accordance with the LLC Agreement Each of the
undersigned agrees and acknowledges that it has been designated as a “manager”
of the Company within the meaning of the Oklahoma Limited Liability Company Act.

 

2.  So long as any Note Obligation (as defined in the LLC Agreement) is
outstanding, each of the undersigned agrees, solely in its capacity as a
creditor of the Company on account of any indemnification or other payment owing
to the undersigned by the Company, not to acquiesce, petition or otherwise
invoke or cause the Company to invoke the process of any court or governmental
authority for the purpose of commencing or sustaining a case against the Company
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Company or any substantial part of the property of the
Company, or ordering the winding up or liquidation of the affairs of the
Company.

 

3.  This Management Agreement hereby replaces that certain Management Agreement
of the Company, dated as of                         , 20    , by and among the
Company, [                     ], [                               ],
[                               ] and [                     ].

 

4.  THIS MANAGEMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF OKLAHOMA, AND ALL RIGHTS AND REMEDIES SHALL BE
GOVERNED BY SUCH LAWS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

1

--------------------------------------------------------------------------------


 

This Management Agreement may be executed in any number of counterparts, each of
which shall, be deemed an original of this Management Agreement and all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Management Agreement as
of the day and year first above written.

 

 

 

 

[                               ]

 

 

 

 

 

[                               ]

 

 

 

 

 

[                               ]

 

 

 

 

 

[                               ]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Directors

 

1.  [                               ]

 

2.  [                               ]

 

3.  [                               ]

 

4.  [                               ]

 

1

--------------------------------------------------------------------------------


 

SCHEDULE E

 

Officers

 

1.

Executive Vice President and Secretary

 

[                               ]

 

 

 

 

2.

Vice President

 

[                               ]

 

 

 

 

3.

Assistant Treasurer

 

[                               ]

 

 

 

 

4.

Assistant Treasurer

 

[                               ]

 

 

 

 

5.

Assistant Treasurer

 

[                               ]

 

 

 

 

6.

Assistant Secretary

 

[                               ]

 

 

 

 

7.

Assistant Secretary

 

[                               ]

 

 

 

 

8.

Assistant Secretary

 

[                               ]

 

 

 

 

9.

Assistant Secretary

 

[                               ]

 

 

 

 

10.

Assistant Secretary

 

[                               ]

 

 

 

 

11.

Assistant Secretary

 

[                               ]

 

 

 

 

12.

Assistant Secretary

 

[                               ]

 

 

 

 

13.

Assistant Secretary

 

[                               ]

 

 

 

 

14.

Assistant Secretary

 

[                               ]

 

 

 

 

15.

Assistant Secretary

 

[                               ]

 

 

 

 

16.

Assistant Secretary

 

[                               ]

 

 

 

 

17.

Assistant Secretary

 

[                               ]

 

1

--------------------------------------------------------------------------------